As filed with the Securities and Exchange Commission on January 12, 2011 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (414) 287-3338 Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [X] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Subject to Completion, January 12, 2011 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [LOGO] TWM Global Equity Income Fund Institutional Class Shares (Trading Symbol: […]) Investor Class Shares (Trading Symbol: […]) Prospectus […], 2011 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TWM Global Equity Income Fund A series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 TWM Global Equity Income Fund 1 INVESTMENT STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 5 Investment Objective 5 Principal Investment Strategies 5 Principal Risks of Investing in the Fund 6 Portfolio Holdings Information 7 MANAGEMENT OF THE FUND 7 The Adviser 7 The Sub-Adviser 8 Portfolio Managers 8 SHAREHOLDER INFORMATION 8 Choosing a Share Class 8 Share Price 9 How to Purchase Shares 10 How to Redeem Shares 13 Redemption Fees 16 Tools to Combat Frequent Transactions 17 Other Fund Policies 18 DISTRIBUTION OF FUND SHARES 18 The Distributor 18 Distribution and Shareholder Servicing Plan 19 Payments to Financial Intermediaries 19 DISTRIBUTIONS AND TAXES 19 Distributions 19 Tax Consequences 20 FINANCIAL HIGHLIGHTS 20 Summary Section TWM Global Equity Income Fund Investment Objective The TWM Global Equity Income Fund (the “Fund”) seeks long-term capital appreciation and income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Class Shares Institutional Class Shares Redemption Fee (as a percentage of amount redeemed on shares held 90 days or less) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.10% 1.10% Distribution and Service (12b-1) Fees 0.35% None Other Expenses(1) […]% […]% Total Annual Fund Operating Expenses […]% […]% Fee Waiver/Expense Reimbursement […]% […]% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 2.35% 2.00% Because the Fund is new, these expenses are based on estimated amounts for the Fund’s current fiscal year. Tiedemann Wealth Management, LLC (the “Adviser”) has contractually agreed to waive a portion or all of its management fees and/or reimburse Fund expenses to ensure that Total Annual Fund Operating Expenses (exclusive generally of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions and extraordinary expenses) for the Fund do not exceed 2.35% and 2.00% of the Fund’s average net assets, for Investor Class shares and Institutional Class shares, respectively, through […], 2014, subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).This operating expenses limitation agreement can be terminated only by, or with the consent of, the Board of Trustees.The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for management fees it waived and Fund expenses it paid. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Investor Class One Year Three Years $[…] $[…] Institutional Class One Year Three Years $[…] $[…] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance. Table of Contents - Prospectus 1 Principal Investment Strategies Under normal market conditions, the Fund invests primarily in portfolio of common stocks of issuers in developed markets throughout the world, including the UnitedStates.The Fund will generally invest at least 80% of its net assets (including any borrowings for investment purposes) in equity securities of companies with large market capitalizations.Under normal market conditions, the Fund generally invests in securities of issuers from at least three different countries (including the United States), with at least 40% of the Fund’s net assets invested in foreign securities. The Fund’s equity security holdings will be managed against a Custom Index (Index) that is based on a proprietary quantitative approach that combines dividend growth and fundamental factors.The Index will be reconstituted periodically as determined by the Fund’s sub-adviser, AllianceBernstein L.P. (the “Sub-Adviser”).The Fund’s investment universe consists of large capitalization, dividend-paying companies in the developed markets.The Fund considers a company to be a large-cap company if, at the time of purchase by the Fund, it has a marker capitalization equal to or greater than $8 billion.In selecting securities, the Sub-Adviser will evaluate dividend growth and consistency.The Sub-Adviser will also incorporate fundamental factors that may include, but are not limited to sales, book value and cash flow to determine the inclusion and weighting for each security.The Fund’s portfolio construction process will incorporate constraints to ensure the sector and regional allocations are consistent with those of the MSCI World Equity Index. To the extent deemed appropriate by the Sub-Adviser, the Fund will use options, including covered call options and index options, to enhance equity returns, to lower the overall volatility of the Fund’s investment portfolio and to generate income.The Fund may also use futures contracts for this purpose.The Fund may use an investment in a derivative instrument both as a substitute for a comparable market position in the underlying equity security or to attempt to “hedge” or limit the exposure of the Fund’s position in an equity security. The Fund may invest its assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.The Fund is “non-diversified,” meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over short or even long periods of time.The principal risks of investing in the Fund are: · General Market Risk.The risk that certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. · New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. · Management Risk.The risk that the Sub-Adviser’s judgments about the attractiveness, value and potential appreciation of the Fund’s investments may prove to be incorrect and that the investment strategies employed by the Sub-Adviser in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other similar investment vehicles having similar investment strategies. · Non-Diversified Fund Risk.Because the Fund is “non-diversified,” it may invest a greater percentage of its assets in the securities of a single issuer.As a result, a decline in the value of an investment in a single issuer could cause the Fund’s overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Table of Contents - Prospectus 2 · Equity Market Risk.The equity securities held in the Fund’s portfolio may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors or companies in which the Fund invests.Common stocks are generally exposed to greater risk than other types of securities, such as preferred stock and debt obligations, because common stockholders generally have inferior rights to receive payment from issuers. · Large-Cap Companies Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Options and Futures Risk.Options and futures may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed.In addition, the value of an option or future may not correlate perfectly to the underlying securities index or overall securities markets. · Foreign Securities Risk.The risks of investments in securities of foreign companies involve risks not generally associated with investment in the securities of U.S. companies, including risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies. Performance When the Fund has been in operation for a full calendar year, performance information will be shown here.Updated performance information will be available on the Fund’s website at [Fund website] or by calling the Fund toll-free at [toll-free number]. Management Investment Adviser and Sub-Adviser Tiedemann Wealth Management, LLC is the Fund’s investment adviser.AllianceBernstein L.P. is the Fund’s sub-adviser. Portfolio Manager Mr. Josh Lisser, Chief Investment Officer and Mr. Eugene Shen, Derivatives Researcher, are the portfolio managers responsible for the day-to-day management of the Fund and have managed the Fund since its inception in March 2011. Purchase and Sale of Fund Shares You may conduct transactions (share purchases or redemptions) via written request by mail (TWM Global Equity Income Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transaction, or by contacting the Fund by telephone at [toll free number].Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial investment for Investor Class shares of the Fund is $25,000.The minimum initial investment for Institutional Class shares of the Fund is $500,000.Subsequent purchases in either share class of the Fund may be made in amounts of $250 or more. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Table of Contents - Prospectus 3 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer, or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your adviser or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 4 Investment Strategies, Risks and Disclosure of Portfolio Holdings Investment Objective The Fund’s investment objective is long-term capital appreciation and income.The investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders.However, the Fund will not make any change in its investment policy of investing at least 80% of net assets in equity securities without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. Principal Investment Strategies Under normal market conditions, the Fund invests primarily in portfolio of common stocks of issuers in developed markets throughout the world, including the UnitedStates.The Fund will generally invest at least 80% of its net assets (including any borrowings for investment purposes) in equity securities of companies with large market capitalizations.Under normal market conditions, the Fund generally invests in securities of issuers from at least three different countries (including the United States), with at least 40% of the Fund’s net assets invested in foreign securities. Investments in Equity Securities.The Sub-Adviser selects investments in common stock for the Fund’s investment portfolio using a proprietary, quantitative portfolio construction process.The Fund’s equity security holdings will be managed against a Custom Index (Index) that is based on a proprietary quantitative approach that combines dividend growth and fundamental factors.The Index will be reconstituted periodically as determined by the Sub-Adviser.The Fund’s investment universe consists of large capitalization, dividend-paying companies in developed markets.In selecting securities, the Sub-Adviser will evaluate dividend growth and consistency.The Sub-Adviser will also incorporate fundamental factors that may include, but are not limited to, sales, book value and cash flow to determine the inclusion and weighting for each security.The Fund’s portfolio construction process will incorporate constraints to ensure the sector and regional allocations are consistent with those of the MSCI World Equity Index.The MSCI World Equity Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. Investments in Derivative Securities.To the extent deemed appropriate by the Sub-Adviser, the Fund may seek to generate income by using derivative instruments, specifically covered call options and index options.Through the Fund’s options investments, the Sub-Adviser attempts to enhance equity returns relative to a long-only equity strategy and to lower the overall volatility of the Fund’s investment portfolio.The Fund may also use futures contracts for this purpose.The Fund may use an investment in a derivative instrument as a substitute for a comparable market position in the underlying equity security or to attempt to “hedge” or limit the exposure of the Fund’s position in an equity security.The purchase of calls when the Sub-Adviser believes premiums are low adds an additional “hedge” against extreme movements in the markets and individual stocks. Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, the Sub-Adviser may invest up to 100% of the Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Table of Contents - Prospectus 5 Principal Risks of Investing in the Fund Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund.The principal risks of investing in the Fund are: General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. and international markets have experienced significant volatility in recent years.The fixed income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default, and valuation difficulties.These concerns have spread to domestic and international equity markets.In some cases, the stock prices of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial condition or prospects of the issuers.As a result of this significant volatility, many of the following risks associated with an investment in the Fund may be increased.Continuing market problems may have adverse effects on the Fund. New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees may determine to liquidate the Fund.Liquidation of the Fund can be initiated without shareholder approval by the Board of Trustees if it determines it is in the best interest of shareholders.As a result, the timing of any Fund liquidation may not be favorable to certain individual shareholders. Management Risk.The ability of the Fund to meet its investment objective is directly related to the Sub-Adviser’s investment strategies for the Fund.The value of your investment in the Fund may vary with the effectiveness of the Sub-Adviser’s research, analysis and asset allocation among portfolio securities.If the Sub-Adviser’s investment strategies do not produce the expected results, the value of your investment could be diminished or even lost entirely. Non-Diversified Fund Risk.The Fund is “non-diversified” and therefore is not required to meet certain diversification requirements under federal securities laws.The Fund may invest a greater percentage of its assets in the securities of a single issuer.However, a decline in the value of an investment in a single issuer could cause the Fund’s overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.These investor perceptions are based on various and unpredictable factors including: expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you held common stock, or common stock equivalents, of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer because common stockholders, or holders of equivalent interests, generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus 6 Options and Futures Risk.Options and futures contracts are subject to the same risks as the securities in which the Fund invests directly, but also may involve risks different from, and possibly greater than, the risks associated with investing directly in securities.Investments in options and futures involve additional costs, may be more volatile than other investments and may involve a small initial investment relative to the risk assumed.If the Sub-Adviser incorrectly forecasts the value of securities in using an option or futures contract, the Fund might have been in a better position if the Fund had not entered into the contract.In addition, the value of an option or future may not correlate perfectly to the underlying securities index or overall securities markets. Foreign Securities Risk.To the extent that the Fund invests in securities of foreign issuers, your investment in the Fund is subject to foreign securities risk.The risks of investing in securities of foreign companies involved risks not generally associated with investments in securities of U.S. companies, including risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the SAI.Disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports will be available by contacting the TWM Global Equity Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or calling [toll free number], or by visiting the Fund’s website at [Fund website]. Management of the Fund The Adviser The Fund has entered into an investment advisory agreement (“Advisory Agreement”) with Tiedemann Wealth Management, LLC, located at 520 Madison Avenue, 26th Floor, New York, New York10022.Founded in 2008, the Adviser is a registered investment adviser that provides wealth planning, investment management and trust administration services.As of February 28, 2011, the Adviser had $[…] in assets under management.Under the Advisory Agreement, the Adviser manages the Fund’s investments subject to the supervision of the Board of Trustees.The Fund compensates the Adviser for its services at the annual rate of 1.10% of its average annual net assets, payable on a monthly basis.The Adviser has entered into a sub-advisory agreement (the “Sub-Advisory Agreement”) with AllianceBernstein L.P. (“AllianceBernstein” or the “Sub-Adviser”) under which the Sub-Adviser, subject to the Adviser’s oversight and review, manages the Fund’s portfolio assets. Fund Expenses.The Fund is responsible for its own operating expenses.Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive generally of interest, leverage and tax expenses, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and dividends or interest on short positions) do not exceed 2.35% and 2.00% of the Fund’s average daily net assets for Investor Class shares and Institutional Class shares, respectively.Any waiver in advisory fees or payment of expenses made by the Adviser may be reimbursed by the Fund in subsequent years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses at the time of waiver.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed by the Board of Trustees.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses.This agreement is in effect through at least […], 2014, and may be terminated only by the Board of Trustees. Table of Contents - Prospectus 7 A discussion regarding the basis of the Board of Trustees’ approval of the Advisory Agreement and the Sub-Advisory Agreement will be available in the Fund’s next semi-annual report to shareholders. The Sub-Adviser The Fund has entered into the Sub-Advisory Agreement with AllianceBernstein, located at 1345 Avenue of the Americas, New York, New York10105.Under the Sub-Advisory Agreement, the Sub-Adviser receives compensation from the Adviser for its sub-advisory services to the Fund at the annual rate of 0.52% of the Fund’s average daily net assets for the first $50 million in assets under management, 0.45% of the Fund’s average daily net assets for the next $100 million in assets under management, and 0.35% of the Fund’s average daily net assets for assets under management over $150 million.The Sub-Adviser provides continuous advice and recommendations concerning the Fund’s investments and is responsible for selecting the broker-dealers who execute the portfolio transactions.In executing such transactions, the Sub-Adviser seeks to obtain the best qualitative execution.In addition to providing investment advisory services to the Fund, the Sub-Adviser serves as investment adviser to individuals, corporations, charitable organizations, pooled investment vehicles, and pension and profit-sharing plans.As of February 28, 2011, the Sub-Adviser had approximately $[…] in assets under management. Portfolio Managers Josh Lisser Josh Lisser is Chief Investment Officer of Index Strategies for AllianceBernstein and is a member of the firm’s Blend Strategies team.He joined the Sub-Adviser in 1992 as a portfolio manager in the Index Strategies Group and developed the international and global risk-controlled equity services. Prior to that, Mr. Lisser was with Equitable Capital Management, specializing in derivative investment strategies.He received a BA from the State University of New York, Binghamton, where he was elected to Phi Beta Kappa, and an MBA from New York University. Eugene Shen Eugene Shen has served as Derivatives Researcher for AllianceBernstein since joining the firm in October 2009.Prior to that, Mr. Shen served as a portfolio manager for JD Capital Management, LLC from September 2001 to December 2008, and as a strategist for Long-Term Capital Management, LLC from 1998 to 2001.He received an AB in Applied Math with Economics from Harvard University, and an MBA from Massachusetts Institute of Technology - Sloan School of Management. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed and ownership of securities in the Fund. Shareholder Information Choosing a Share Class The Fund offers Investor Class and Institutional Class shares in this prospectus.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and may have different share prices as outlined below: Table of Contents - Prospectus 8 · Investor Class shares are offered for sale at NAV without the imposition of a sales charge.Investor Class shares are subject to a Rule 12b-1 distribution and service fee of 0.35% of the average daily net assets of a Fund attributable to Investor Class shares, computed on an annual basis. · Institutional Class shares are offered for sale at NAV without the imposition of a sales charge or Rule 12b-1 distribution and service fee. Each class of Fund shares has different expenses and distribution arrangements to provide for different investment needs.You should always discuss the suitability of your investment with your broker-dealer or financial adviser. Share Price The price of the Fund’s shares is its net asset value (“NAV”).The Fund’s NAV is calculated by dividing the value of the Fund’s total assets, less its liabilities, by the number of its shares outstanding.In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.The NAV is calculated at the close of regular trading of the New York Stock Exchange (the “NYSE”), which is generally 4:00p.m., Eastern time.The NAV will not be calculated on days that the NYSE is closed for trading. Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded.Portfolio securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, a security or other asset is valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser or the Sub-Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced.The Board of Trustees will regularly evaluate whether the Fund’s fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through the application of such procedures by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) from the price of the security quoted or published by others or the value when trading resumes or realized upon its sale.Therefore, if a shareholder purchases or redeems Fund shares when the Fund holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund was using market value pricing. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Adviser and the Sub-Adviser anticipate that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. Table of Contents - Prospectus 9 Investors may be charged a fee if they effect transactions through a financial intermediary.The Fund has authorized one or more financial intermediaries (each an “Authorized Intermediary”) to receive on its behalf purchase and redemption orders.Authorized Intermediaries are authorized to designate other intermediaries to receive purchase and redemption orders on the Fund’s behalf.The Fund will be deemed to have received a purchase or redemption order when an authorized broker or, if applicable, a broker’s authorized designee, receives the order.Customer orders will be priced at the Fund’s NAV per share next computed after they are received by an Authorized Intermediary or its authorized designee. How to Purchase Shares Shares of the Fund are purchased at the next NAV per share calculated after your purchase order is received in good order by the Fund, or by an Authorized Intermediary, as discussed below.Institutional Class shares are offered primarily to institutions such as pension and profit sharing plans, employee benefit trusts, endowments, foundations, corporations and high net worth individuals.Institutional Class shares may also be offered through certain financial intermediaries that charge their customers transaction or other distribution or service fees with respect to their customer’s investments in the Funds.Pension and profit sharing plans, employee trusts and employee benefit plan alliances and “wrap account” or “managed fund” programs established with broker-dealers or financial intermediaries that maintain an omnibus or pooled account for the Funds and do not require the Funds or the Adviser to pay a fee greater than 0.25% generally may purchase Institutional Class shares, subject to investment minimums.You should always discuss the suitability of your investment with your broker-dealer or financial adviser. Investment Minimums.The minimum initial investment in the Fund is $25,000 for Investor Class shares and $500,000 for Institutional Class Shares.The minimum investment amount for subsequent investments in either share class is $250.The Fund reserves the right to waive the minimum initial investment or minimum subsequent investment amounts at its discretion.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments. If you are purchasing shares through financial intermediaries, you must follow the procedures established by your financial intermediary.Your financial intermediary is responsible for sending your purchase order and wiring payment to U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (the “Transfer Agent”).Your financial intermediary holds the shares in your name and receives all confirmations of purchases and sales.Financial intermediaries placing orders for themselves or on behalf of their customers should call the Fund toll free at [toll free number], or follow the instructions listed in the following sections titled “Investing by Telephone,” “Purchase by Mail” and “Purchase by Wire.” If you place an order for the Fund’s shares through a financial institution in accordance with such financial institution’s procedures, and such financial institution then transmits your order to the Transfer Agent in accordance with the Transfer Agent’s instructions, your purchase will be processed at the NAV next calculated after the Transfer Agent receives your order.The financial institution must promise to send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s procedures.If payment is not received within the time specified, the Transfer Agent may rescind the transaction and the financial institution will be held liable for any resulting fees or losses. In the case of Authorized Intermediaries that have made satisfactory payment or redemption arrangements with the Fund, orders will be processed at the NAV next calculated after receipt by the Authorized Intermediary, consistent with applicable laws and regulations.Financial institutions, including Authorized Intermediaries, may set cut-off times for the receipt of orders that are earlier than the cut-off times established by the Fund.For more information about your financial institution’s rules and procedures, and whether your financial institution is an Authorized Intermediary, you should contact your financial institution directly. Table of Contents - Prospectus 10 Each account application (each an “Account Application”) to purchase Fund shares is subject to acceptance by the Fund and is not binding until so accepted.The Fund reserves the right to reject any purchase order if, in its discretion, it is in the Fund’s best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of the Fund.Purchases may also be rejected from persons believed to be “market-timers,” as described under “Tools to Combat Frequent Transactions,” below.A service fee, currently $25, as well as any loss sustained by the Fund, will be deducted from a shareholder’s account for any purchases that do not clear.The Fund and the Transfer Agent will not be responsible for any losses, liability, cost or expense resulting from rejecting any purchase order.Your order will not be accepted until a completed Account Application is received by the Fund or the Transfer Agent. The Transfer Agent will charge a $25 fee against a shareholder’s account, in addition to any loss sustained by the Fund, for any payment that is returned.It is the policy of the Fund not to accept Account Applications under certain circumstances or in amounts considered disadvantageous to shareholders.The Fund reserves the right to reject any Account Application. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Purchase Requests Must be Received in Good Order Your share price will be based on the next NAV per share calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” means that your purchase request includes: · the name of the Fund; · the dollar amount of shares to be purchased; · your Account Application or investment stub; and · a check payable to the name of the Fund. The Fund reserves the right to change the requirements of “good order” at any time without notice. All purchase requests received in good order before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed on that same day.Purchase requests received after the close of the NYSE (generally 4:00p.m., Eastern time) will receive the next business day’s NAV per share. Investing by Telephone.If you have completed the “Telephone Options - Purchase Authorization” section of the Account Application, you may purchase additional shares by telephoning the Fund toll free at [toll free number].This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic financial institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.The minimum telephone purchase amount is $250.If your order is received prior to the close of the NYSE (generally 4:00 p.m., Eastern time), shares will be purchased in your account at the price determined on the day your order is placed.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction. Purchase by Mail.To purchase Fund shares by mail, simply complete and sign the Account Application and mail it, along with a check made payable to the Fund: Regular Mail Overnight or Express Mail TWM Global Equity Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 TWM Global Equity Income Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 Table of Contents - Prospectus 11 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box, of purchase applications or redemption requests does not constitute receipt by the Transfer Agent.All purchase checks must be in U.S. dollars drawn on a domestic financial institution.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase by Wire.If you are making your first investment in the Fund, before you wire funds the Transfer Agent must have a completed Account Application.You can mail or use an overnight service to deliver your Account Application to the Transfer Agent at the above address.Upon receipt of your completed Account Application, the Transfer Agent will establish an account for you.Once your account has been established, you may instruct your bank to send the wire.Prior to sending the wire, please call the Transfer Agent at [toll free number] to advise them of the wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and your account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: Wire to: U.S. Bank N.A. ABA Number: Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: TWM Global Equity Income Fund (Shareholder Name/Account Registration) (Shareholder Account Number) Wired funds must be received prior to the close of the NYSE (generally 4:00 p.m., Eastern time) to be eligible for same day pricing.The Fund and U.S. Bank, N.A., the Fund’s custodian, are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Subsequent Investments.The minimum subsequent investment amount in either share class of the Fund is $250.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of subsequent investments.You may add to your account at any time by purchasing shares by mail, by telephone or by wire.You must call to notify the Fund at [toll free number] before wiring.An investment stub, which is attached to your individual account statement, should accompany any investments made through the mail.All purchase requests must include your shareholder account number. Automatic Investment Plan.For your convenience, the Fund offers an Automatic Investment Plan (“AIP”).Under the AIP, after your initial investment, you may authorize the Fund to withdraw automatically from your personal checking or savings account an amount that you wish to invest, which must be at least $250 on a monthly or quarterly basis.In order to participate in the AIP, your bank must be a member of the ACH network.If you wish to enroll in the AIP, complete the appropriate section in the Account Application.The Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent five days prior to the effective date.A fee will be charged if your bank does not honor the AIP draft for any reason. Table of Contents - Prospectus 12 Anti-Money Laundering Program.The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and related anti-money laundering laws and regulations.To ensure compliance with these laws, the Account Application asks for, among other things, the following information for all “customers” seeking to open an “account” (as those terms are defined in rules adopted pursuant to the USA PATRIOT Act): · full name; · date of birth (individuals only); · Social Security or taxpayer identification number; and · permanent street address (a P.O. Box number alone is not acceptable). Accounts opened by entities, such as corporations, limited liability companies, partnerships or trusts, will require additional documentation.Please note that if any information listed above is missing, your Account Application will be returned and your account will not be opened.In compliance with the USA PATRIOT Act and other applicable anti-money laundering laws and regulations, the Transfer Agent will verify the information on your application as part of the Program.The Fund reserves the right to request additional clarifying information and may close your account if such clarifying information is not received by the Fund within a reasonable time of the request or if the Fund cannot form a reasonable belief as to the true identity of a customer.If you require additional assistance when completing your application, please contact the Transfer Agent at [toll free number]. Cancellations.The Fund will not accept a request to cancel a transaction once processing has begun.Please exercise care when placing a transaction request. How to Redeem Shares In general, orders to sell or “redeem” shares may be placed directly with the Fund or through a broker-dealer or financial institution.However, if you originally purchased your shares through a broker-dealer or financial institution, your redemption order must be placed with the same institution in accordance with the procedures established by that institution.Your financial institution is responsible for sending your order to the Transfer Agent and for crediting your account with the proceeds.You may redeem all or part of your investment in the Fund’s shares on any business day that the applicable Fund calculates its NAV.To redeem shares directly with the Fund, you must contact the Fund either by mail or by phone to place a redemption request.Your redemption request must be received in good order (as discussed under “Payment of Redemption Proceeds,” below) prior to the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) in order to obtain that day’s closing NAV.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Payment of Redemption Proceeds.You may redeem your Fund shares at a price equal to the NAV per share next determined after the Transfer Agent receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received by the Fund in good order before the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) will usually be sent on the next business day. Table of Contents - Prospectus 13 A redemption request will be deemed in “good order” if it includes: · the shareholder’s name; · the name of the Fund; · the account number; · the share or dollar amount to be redeemed; and · signatures by all shareholders on the account and signature guarantee(s), if applicable. The Fund reserves the right to change the requirements of “good order” at any time without notice. You may have a check sent to the address of record, proceeds may be wired to your pre-established bank account or proceeds may be sent via electronic funds transfer through the ACH network using the bank instructions previously established for your account.Redemption proceeds will typically be sent on the business day following your redemption.Wires are subject to a $15 fee.There is no charge to have proceeds sent via ACH; however, funds are typically credited to your bank within two to three days after redemption.In all cases, proceeds will be processed within seven calendar days after the Fund receives your redemption request. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund to fairly determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of shareholders.Your ability to redeem shares online or by telephone may be delayed or restricted after you change your address online or by telephone.You may change your address at any time by a written request, addressed to the Transfer Agent.Confirmations of an address changes will be sent to both your old and new address. Redemption proceeds will be sent to the address of record.The Fund is not responsible for interest lost on redemption amounts due to lost or misdirected mail.The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.A signature guarantee of each owner is required in the following situations: · if ownership is being changed on your account; · when redemption proceeds are payable or sent to any person, address or bank account not on record; · if a change of address request has been received by the Transfer Agent within the last 15 days; and · for all redemptions in excess of $100,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source. Table of Contents - Prospectus 14 In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Redemption by Mail.You can execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV per share.Redemption requests in writing should be sent to the Transfer Agent at: Regular Mail Overnight or Express Mail TWM Global Equity Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 TWM Global Equity Income Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. Wire Redemption.Wire transfers may be arranged to redeem shares.However, the Transfer Agent charges a fee, currently $15, per wire redemption against your account on dollar specific trades, and from proceeds on complete redemptions and share-specific trades. Telephone Redemption.If you have been authorized to perform telephone transactions (either by completing the required portion of your Account Application or by subsequent arrangement in writing with the Fund), you may redeem shares, in amounts of $100,000 or less, by instructing the Fund by telephone at [toll free number].A signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source may be required of all shareholders in order to qualify for or to change telephone redemption privileges on an existing account.Telephone redemptions will not be made if you have notified the Transfer Agent of a change of address within 15 days before the redemption request.If you have a retirement account, you may not redeem shares by telephone.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction.The Fund is not responsible for delays due to communication or transmission outages or failures. Note:Neither the Fund nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting that you correctly state: · your Fund account number; · the name in which your account is registered; or · the Social Security or taxpayer identification number under which the account is registered. Systematic Withdrawal Program.The Fund offers a systematic withdrawal plan (the “SWP”) whereby shareholders or their representatives may request a redemption in a specific dollar amount be sent to them each month, calendar quarter or annually.Investors may choose to have a check sent to the address of record, or proceeds may be sent to a pre-designated bank account via the ACH network.To start this program, your account must have Fund shares with a value of at least $10,000, and the minimum payment amount is $100.This program may be terminated or modified by the Fund at any time.Any request to change or terminate your SWP should be communicated in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal.A withdrawal under the SWP involves redemption of Fund shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the amounts credited to your account, the account ultimately may be depleted.To establish the SWP, complete the SWP section of the Account Application.Please call [toll free number] for additional information regarding the SWP. Table of Contents - Prospectus 15 The Fund’s Right to Redeem an Account.The Fund reserves the right to redeem the shares of any shareholder whose account balance is less than $2,500, other than as a result of a decline in the NAV of the Fund or for market reasons.The Fund will provide a shareholder with written notice 30 days prior to redeeming the shareholder’s account. Redemption-in-Kind.The Fund generally pays redemption proceeds in cash.However, under unusual conditions that make the payment of cash unwise (and for the protection of the Fund’s remaining shareholders), the Fund may pay all or part of a shareholder’s redemption proceeds in liquid securities with a market value equal to the redemption price (redemption-in-kind). Specifically, if the amount you are redeeming from the Fund during any 90-day period is in excess of the lesser of $250,000 or 1% of the NAV of the Fund, valued at the beginning of such period, the Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the NAV of the Fund being redeemed in securities instead of cash.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash. Cancellations.The Fund will not accept a request to cancel a transaction once processing has begun.Please exercise care when placing a transaction request. Redemption Fees Redemptions of short-term holdings may create missed opportunity costs for the Fund, as the Fund may be unable to take or maintain positions in securities that employ certain strategies that require a longer period of time to achieve anticipated results. For these reasons, the Fund will assess a 2.00% fee on the redemption of Fund shares held for 90 days or less.The Fund uses the first-in, first-out (“FIFO”) method to determine the 90-day holding period. Under this method, the date of the redemption will be compared to the earliest purchase date of shares held in the account.If this holding period is 90 days or less, the redemption fee will be assessed.The redemption fee will be applied on redemptions of each investment made by a shareholder that does not remain in the Fund for at least a 90-day period from the date of purchase.This fee does not apply to Fund shares acquired through reinvested distributions (net investment income and capital gains), redemptions under the SWP and shares purchased pursuant to the AIP. Although the Fund has the goal of applying this redemption fee to most redemptions of shares held for 90 days or less, the Fund may not always be able to track short-term trading effected through financial intermediaries in non-disclosed or omnibus accounts.While the Fund has entered into information sharing agreements with such financial intermediaries as described under the section entitled “Tools to Combat Frequent Transactions,” below, which contractually require such financial intermediaries to provide the Fund with information relating to their customers investing in the Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to it from financial intermediaries and may not always be able to track short-term trading effected through these financial intermediaries.In addition, because the Fund is required to rely on information from the financial intermediary as to the applicable redemption fee, the Fund cannot ensure that the financial intermediary is always imposing such fee on the underlying shareholder in accordance with the Fund’s policies.The Fund also reserves the right to waive the redemption fee, subject to its sole discretion, in instances deemed by the Adviser not to be disadvantageous to the Fund or its shareholders and which do not indicate market timing strategies. The Fund reserves the right to modify or eliminate the redemption fees or waivers at any time and will give shareholders 30 days’ prior written notice of any material changes, unless otherwise provided by law.The redemption fee policy may be modified or amended in the future to reflect, among other factors, regulatory requirements mandated by the SEC. Table of Contents - Prospectus 16 Tools to Combat Frequent Transactions The Fund is intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions may disrupt the Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.The Board of Trustees has adopted polices and procedures that are designed to discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps include, among other things, monitoring trading activity and using fair value pricing.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Fund seeks to exercise its judgment in implementing these tools to the best of its abilities in a manner that it believes is consistent with shareholder interests.Except as noted herein, the Fund applies all restrictions uniformly in all applicable cases. Monitoring Trading Practices.The Fund monitors selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of its shareholders.The Fund uses a variety of techniques to monitor for and detect abusive trading practices.These techniques may change from time to time as determined by the Fund in its sole discretion.To minimize harm to the Fund and its shareholders, the Fund reserves the right to reject any purchase order (but not a redemption request), in whole or in part, for any reason and without prior notice.The Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect Fund performance. Fair Value Pricing.The Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAVs and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board of Trustees has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Adviser or the Sub-Adviser, does not represent the security’s fair value), or when, in the judgment of the Adviser or the Sub-Adviser, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees.There can be no assurance that the Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share.More detailed information regarding fair value pricing can be found in this Prospectus under the heading entitled “Share Price.” Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Fund receives purchase and sale orders through Authorized Intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Fund will work with Authorized Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Fund has entered into information sharing agreements with Authorized Intermediaries pursuant to which these intermediaries are required to provide to the Fund, at the Fund’s request, certain information relating to their customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Authorized Intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to it from Authorized Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a result, the Fund’s ability to monitor and discourage abusive trading practices in non-disclosed and omnibus accounts may be limited. Table of Contents - Prospectus 17 Other Fund Policies Telephone Transactions.If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund has taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Fund by telephone, you may also mail the requests to the Fund at the address listed previously in the “How to Purchase Shares” section. Telephone trades must be received by or prior to the close of the NYSE (generally 4:00 p.m., Eastern time).During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to the close of the NYSE. Policies of Other Financial Intermediaries.An Authorized Intermediary may establish policies that differ from those of the Fund.For example, the institution may charge transaction fees, set higher minimum investments or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Please contact your Authorized Intermediary for details. The Adviser retains the right to close the Fund (or partially close the Fund) to new purchases if it is determined to be in the best interest of shareholders.Based on market and Fund conditions, the Adviser may decide to close the Fund to new investors, all investors or certain classes of investors (such as fund supermarkets) at any time.If the Fund is closed to new purchases it will continue to honor redemption requests, unless the right to redeem shares has been temporarily suspended as permitted by federal law. Householding.In an effort to decrease costs, the Fund intends to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Fund reasonably believes are from the same family or household.If you would like to discontinue householding for your accounts, please call toll-free at [toll free number] to request individual copies of these documents.Once the Fund receives notice to stop householding, the Fund will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Inactive Accounts.Under certain circumstances, if no activity occurs in an account within a time period specified by state law, your shares in the Fund may be transferred to that state. Distribution of Fund Shares The Distributor Quasar Distributors, LLC (the “Distributor”) is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, and serves as distributor and principal underwriter to the Fund.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.Shares of the Fund are offered on a continuous basis. Table of Contents - Prospectus 18 Distribution and Shareholder Servicing Plan The Fund has adopted a Distribution and Shareholder Servicing Plan (the “Distribution Plan”) pursuant to Rule12b-1 under the 1940 Act.Under the Plan, the Fund is authorized to pay the Distributor a fee for the sale and distribution of the Fund’s Investor Class shares and services it provides to Investor Class shareholders.The maximum amount of the fee authorized is 0.35% of a Fund’s average daily net assets attributable to Investor Class shares annually.This fee is comprised of a 0.25% Rule 12b-1 distribution fee and a 0.10% shareholder servicing fee.Because these fees are paid out of the Fund’s assets attributable to Investor Class shares on an on-going basis, over time these fees will increase the cost of your investment in Investor Class shares of the Fund and may cost you more than paying other types of sales charges.Institutional Class shares of the Fund are not subject to a Rule 12b-1 distribution fee or shareholder servicing fee. Payments to Financial Intermediaries The Fund may pay service fees to intermediaries, such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Adviser, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Adviser, out of its own resources and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund.These payments and compensation are in addition to service fees paid by the Fund, if any.Payments are generally made to intermediaries that provide shareholder servicing, marketing support or access to sales meetings, sales representatives and management representatives of the intermediary.Compensation may also be paid to intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list or in other sales programs.Compensation may be paid as an expense reimbursement in cases in which the intermediary provides shareholder services to the Fund.The Adviser may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Distributions and Taxes Distributions The Fund will make distributions of net investment income and net capital gains, if any, at least annually, typically during the month of December.The Fund may make additional distributions if deemed to be desirable at another time during the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive distributions of net capital gains in cash, while reinvesting net investment income distributions in additional Fund shares; (2)receive all distributions in cash; or (3) reinvest net capital gain distributions in additional Fund shares, while receiving distributions of net investment income in cash. If you wish to change your distribution option, write to the Transfer Agent in advance of the payment date of the distribution.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. If you elect to receive distributions in cash and the U.S. Postal Service is unable to deliver your check, or if a check remains uncashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV per share and to reinvest all subsequent distributions. Table of Contents - Prospectus 19 Tax Consequences Distributions of the Fund’s net investment company taxable income (which includes, but is not limited to, interest, dividends, net short-term capital gains and net gains from foreign currency transactions), if any, are generally taxable to the Fund’s shareholders as ordinary income.To the extent that the Fund’s distributions of net investment company taxable income are reported as attributable to “qualified dividend” income, such income may be subject to tax at the reduced rate of federal income tax applicable to non-corporate shareholders for net long-term capital gains, if certain holding period requirements have been satisfied by the shareholder.To the extent the Fund’s distributions of net investment company taxable income are attributable to net short-term capital gains, such distributions will be treated as ordinary income for the purposes of income tax reporting and will not be available to offset a shareholder’s capital losses from other investments. To the extent that the Fund’s distributions of net capital gains (net long-term capital gains less net short-term capital losses) are reported as capital gain dividends, such distributions will generally be taxable as long-term capital gains (currently at a maximum rate of 15% regardless of the length of time that a shareholder has owned Fund shares. You will be taxed in the same manner whether you receive your distributions (whether of net investment company taxable income or net capital gains) in cash or reinvest them in additional Fund shares.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December 31. Shareholders who sell, exchange or redeem shares generally will have a capital gain or loss from the sale, exchange or redemption.The amount of the gain or loss and the applicable rate of federal income tax will depend generally upon the amount paid for the shares, the amount received from the sale, exchange or redemption and how long the shares were held by a shareholder.Any loss arising from the sale, exchange or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any amounts treated as distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.If you purchase Fund shares within 30 days before or after redeeming other Fund shares at a loss, all or part of that loss will not be deductible and will instead increase the basis of the newly purchased shares. The federal tax status of all distributions made by the Fund for the preceding year will be annually reported to shareholders.Distributions by the Fund may also be subject to state and local taxes.Additional tax information may be found in the SAI. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations applicable to a particular investor.You are urged to consult your own tax adviser. Financial Highlights Because the Fund has recently commenced operations, there are no financial highlights available at this time. Table of Contents - Prospectus 20 PRIVACY NOTICE The Fund collects non-public personal information about you from the following sources: · information the Fund receives about you on applications or other forms; · information you give the Fund orally; and/or · information about your transactions with the Fund or others. The Fund does not disclose any non-public personal information about its shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.The Fund may share information with affiliated parties and unaffiliated third parties with whom it has contracts for servicing the Fund.The Fund will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibility.All shareholder records will be disposed of in accordance with applicable law.The Fund maintains physical, electronic and procedural safeguards to protect your non-public personal information and requires third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary governs how your non-public personal information is shared with unaffiliated third parties. Table of Contents - Prospectus Investment Adviser Tiedemann Wealth Management, LLC 520 Madison Avenue, 26th Floor New York, New York 10022 Sub-Adviser AllianceBernstein L.P. 1345 Avenue of the Americas New York, New York 10105 Independent Registered Public Accounting Firm [to be determined] Legal Counsel Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank, N.A. Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus TWM Global Equity Income Fund A series of Trust for Professional Managers FOR MORE INFORMATION You can find more information about the Fund in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Fund’s annual and semi-annual reports will provide the most recent financial reports and portfolio listings.The annual reports will contain a discussion of the market conditions and investment strategies that affected the Fund’s performance during the Fund’s prior fiscal period. You can obtain a free copy of these documents (when they become available), request other information, or make general inquiries about the Fund by calling the Fund (toll-free) at [toll free number], by visiting the Fund’s website at [Fund website]or by writing to: TWM Global Equity Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You can review and copy information, including the Fund’s reports and SAI, at the SEC’s Public Reference Room in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Reports and other information about the Fund is also available: · free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov; · for a fee, by writing to the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549-1520; or · for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act of 1940 file number is 811-10401) Table of Contents - Prospectus Subject to Completion, January 12, 2011 The information in this Statement of Additional Information is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This Statement of Additional Information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. TWM GLOBAL EQUITY INCOME FUND Institutional Class Shares (Trading Symbol: […]) Investor Class Shares (Trading Symbol: […]) Statement of Additional Information […], 2011 This Statement of Additional Information (“SAI”) provides general information about the TWM Global Equity Income Fund (the “Fund”), a series of Trust for Professional Managers (the “Trust”).This SAI is not a prospectus and should be read in conjunction with the Fund’s current prospectus dated […], 2011 (the “Prospectus”), as supplemented and amended from time to time, which is incorporated herein by reference.To obtain a copy of the Prospectus, free of charge, please write or call the Fund at the address or toll-free telephone number below, or visit the Fund’s website at [fund website]. TWM Global Equity Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 [toll free number] Table of Contents - SAI TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES, STRATEGIES AND ASSOCIATED RISKS 1 FUNDAMENTAL INVESTMENT LIMITATIONS 11 MANAGEMENT OF THE FUND 12 Board of Trustees 12 The Role of the Board of Trustees 12 Board Leadership Structure 13 Board Oversight of Risk Management 14 Trustees and Officers 14 Trustee Qualifications 15 Trustee Ownership of Fund Shares 16 Board Committees 17 Trustee Compensation 17 Control Persons and Principal Shareholders 18 Investment Adviser 18 Sub-Adviser 19 Portfolio Managers 19 SERVICE PROVIDERS 20 Legal Counsel 20 Independent Registered Public Accounting Firm 21 DISTRIBUTION AND SERVICING OF FUND SHARES 21 Distribution and Shareholder Servicing Plan 21 PORTFOLIO TRANSACTIONS AND BROKERAGE 23 PORTFOLIO TURNOVER 24 CODE OF ETHICS 24 PROXY VOTING PROCEDURES 24 ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM 25 PORTFOLIO HOLDINGS INFORMATION 25 DETERMINATION OF NET ASSET VALUE 26 PURCHASE AND REDEMPTION OF FUND SHARES 27 TAX MATTERS 29 DISTRIBUTIONS 30 FINANCIAL STATEMENTS 31 The Trust The Trust is a Delaware statutory trust organized on May 29, 2001, and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.The Fund is one series, or mutual fund, formed by the Trust.The Fund is a non-diversified series and has its own investment objective and policies.As of the date of this SAI, shares of […] other series of the Trust are offered in separate prospectuses and SAIs.The Trust may start additional series and offer shares of a new fund under the Trust at any time. The Trust is authorized to issue an unlimited number of interests (or shares).Interests in the Fund are represented by shares of beneficial interest each with a par value of $0.001.Each series of the Trust has equal voting rights and liquidation rights, and are voted in the aggregate and not by the series, except in matters where a separate vote is required by the Investment Company Act of 1940, as amended (the “1940 Act”), or when the matters affect only the interest of a particular series.When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each full share owned and fractional votes for fractional shares owned.The Trust does not normally hold annual meetings of shareholders.The Trust’s Board of Trustees (the “Board of Trustees”) shall promptly call and give notice of a meeting of shareholders for the purpose of voting upon removal of any trustee when requested to do so in writing by shareholders holding 10% or more of the Trust’s outstanding shares. Each share of the Fund represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such distributions out of the income belonging to the Fund as are declared by the Board of Trustees.The Board of Trustees has the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interests in the assets belonging to that series and the rights of shares of any other series are in no way affected.Additionally, in case of any liquidation of a series, the holders of shares of the series being liquidated are entitled to receive a distribution out of the assets, net of the liabilities, belonging to that series.Expenses attributable to any series are borne by that series.Any general expenses of the Trust not readily identifiable as belonging to a particular series are allocated by, or under the direction of, the Board of Trustees on the basis of relative net assets, number of shareholders or other equitable method.No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. The assets of the Fund received for the issue or sale of its shares, and all income, earnings, profits and proceeds thereof, subject only to the rights of creditors, shall constitute the underlying assets of the Fund.In the event of the dissolution or liquidation of the Fund, the holders of shares of the Fund are entitled to share pro rata in the net assets of the Fund available for distribution to shareholders. Tiedemann Wealth Management, LLC (the “Adviser”) serves as the investment adviser for the Fund.AllianceBernstein L.P. (the “Sub-Adviser”) serves as the sub-adviser for the Fund. Investment Policies, Strategies and Associated Risks The investment objective of the Fund is long-term capital appreciation and income.The Fund is non-diversified.Under applicable federal laws, the diversification of a mutual fund’s holdings is measured at the time the fund purchases a security.However, if the Fund purchases a security and holds it for a period of time, the security may become a larger percentage of the Fund’s total assets due to movements in the financial markets.If the market affects several securities held by the Fund, the Fund may have a greater percentage of its assets invested in securities of fewer issuers.Because the Fund is non-diversified, the Fund is subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities. Table of Contents - SAI 1 There is no assurance that the Fund will achieve its investment objective.The following discussion supplements the description of the Fund’s investment objective and principal investment strategies set forth in the Prospectus.Except for the fundamental investment limitations listed below (see “Fundamental Investment Limitations”), the Fund’s investment strategies and policies are not fundamental and may be changed by sole action of the Board of Trustees, without shareholder approval.While the Fund is permitted to hold securities and engage in various strategies as described hereafter, it is not obligated to do so.The Fund’s investment objective and strategies may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Whenever an investment policy or limitation states a maximum percentage of the Fund’s assets that may be invested in any security, or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of the Fund’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing or illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered when determining whether an investment complies with the Fund’s investment policies and limitations.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by the Fund, the Fund may receive stock, real estate or other investments that the Fund would not, or could not, buy.If this happens, the Fund will sell such investments as soon as practicable while trying to maximize the return to its shareholders. Recent Market Events U.S. and international markets have experienced significant volatility in recent years.The fixed income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties.Concerns have spread to domestic and international equity markets.In some cases, the stock prices of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.As a result of this significant volatility, many of the following risks associated with an investment in the Fund may be increased.Continuing market problems may have adverse effects on the Fund. Equity Securities An equity security (such as a stock, partnership interest or other beneficial interest in an issuer) represents a proportionate share of the ownership of a company.Its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.Common stocks and preferred stocks are examples of equity securities.Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.Some preferred stocks may be convertible into common stock.Convertible securities are securities (such as debt securities or preferred stock) that may be converted into or exchanged for a specified amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.More information regarding common stock, preferred stock and convertible securities appears below. Common Stock A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which the Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as holders of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. Table of Contents - SAI 2 Preferred Stocks Preferred stocks pay fixed or floating dividends to investors and have “preference” over common stock in the payment of dividends and the liquidation of an issuer’s assets. This means that an issuer must pay dividends on preferred stocks before paying any dividends on its common stock.Some preferred stocks offer a fixed rate of return with no maturity date.Because those preferred stocks never mature, they trade like long-term bonds, can be more volatile than other types of preferred stocks and may have heightened sensitivity to changes in interest rates.Other preferred stocks have variable dividends, generally determined on a quarterly or other periodic basis, either according to a formula based upon a specified premium or discount to the yield on particular U.S. Treasury securities or based on an auction process involving bids submitted by holders and prospective purchasers of such securities.Because preferred stocks represent an equity ownership interest in an issuer, their value usually will react more strongly than bonds and other debt instruments to actual or perceived changes in an issuer’s financial condition or prospects or to fluctuations in the equity markets.Preferred stockholders usually have no voting rights or their voting rights are limited to certain extraordinary transactions or events. Convertible Securities Convertible securities include fixed income securities that may be exchanged or converted into a predetermined number of shares of the issuer’s underlying common stock or other equity security at the option of the holder during a specified period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, units consisting of “usable” bonds and warrants or a combination of the features of several of these securities.The investment characteristics of each convertible security vary widely, which allows convertible securities to be employed for a variety of investment strategies.The Fund will exchange or convert any convertible securities held by the Fund into shares of underlying common stock when, in the opinion of the Sub-Adviser, the investment characteristics of the underlying common stock or other equity security will assist the Fund in achieving its investment objectives.The Fund may also elect to hold or trade convertible securities.In selecting convertible securities, the Sub-Adviser evaluates the investment characteristics of the convertible security as a fixed income instrument, and the investment potential of the underlying equity security for capital appreciation.In evaluating these matters with respect to a particular convertible security, the Sub-Adviser considers numerous factors, including the economic and political outlook, the value of the security relative to other investment alternatives, trends in the determinants of the issuer s profits, and the issuer’s management capability and practices.Convertible securities are senior to common stock in an issuer’s capital structure, but are subordinated to any senior debt securities.Consequently, the issuer’s convertible securities generally may be viewed as having more risk than its senior debt securities but less risk than its common stock. Foreign Investments and Currencies The Fund may invest in securities of foreign issuers that are not publicly traded in the United States, purchase and sell foreign currency on a spot basis and enter into forward currency contracts (see “Forward Currency Contracts,” below).The Fund may also invest in American Depositary Receipts (“ADRs”) and foreign securities that are publicly traded on a U.S. exchange.Investments in ADRs and foreign securities involve certain inherent risks, including the following: Depositary Receipts.The Fund may invest in securities of foreign issuers in the form of depositary receipts, including ADRs, which are securities representing securities of foreign issuers.A purchaser of unsponsored depositary receipts may not have unlimited voting rights and may not receive as much information about the issuer of the underlying securities as with a sponsored depositary receipt.Generally, ADRs, in registered form, are denominated in U.S. dollars and are designed for use in the U.S. securities markets.ADRs are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities.For purposes of the Fund’s investment policies, ADRs are deemed to have the same classification as the underlying securities they represent.Thus, an ADR representing ownership of common stock will be treated as common stock. Table of Contents - SAI 3 Political and Economic Factors.Individual foreign economies of certain countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Currency Fluctuations.The Fund may invest in securities denominated in foreign currencies.Accordingly, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of the Fund’s assets denominated in that currency.Such changes will also affect the Fund’s income.The value of the Fund’s assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. Market Characteristics.The Sub-Adviser expects that many foreign securities in which the Fund may invest could be purchased in over-the-counter markets or on exchanges located in the countries in which the principal offices of the issuers of the various securities are located, if that is the best available market.Foreign exchanges and markets may be more volatile than those in the United States.While growing in volume, they usually have substantially less volume than U.S. markets, and the Fund’s investments in foreign securities may be less liquid and more volatile than investments in U.S. securities.Moreover, settlement practices for transactions in foreign markets may differ from those in U.S. markets, and may include delays beyond periods customary in the United States.Foreign security trading practices, including those involving securities settlement where Fund assets may be released prior to receipt of payment or securities, may expose the Fund to increased risk in the event of a failed trade or the insolvency of a foreign broker-dealer. Legal and Regulatory Matters.Certain foreign countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available from issuers, than is available in the United States. Taxes.The interest and dividends payable on certain of the Fund’s foreign portfolio securities may be subject to foreign income, withholding and other taxes, thus reducing the net amount of income available for distribution to Fund shareholders.If the Fund's foreign portfolio securities are subject to these taxes, and if more than 50% of the Fund’s net assets are invested in foreign securities at the close of a taxable year, the Fund will be eligible to, and may, elect to pass through to Fund shareholders their respective shares of certain of these foreign taxes.If the Fund makes this election, each Fund shareholder would include in gross income the shareholder’s share of these taxes and would be entitled to either a deduction or a tax credit with respect to the shareholder’s share of the taxes.The Fund will notify the shareholders if it makes such an election. Costs.To the extent that the Fund invests in foreign securities, its expense ratio is likely to be higher than those of investment companies investing only in domestic securities, because the cost of maintaining the custody of foreign securities is higher. Table of Contents - SAI 4 Forward Currency Contracts.The Fund may enter into forward currency contracts in anticipation of changes in currency exchange rates.A forward currency contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract.For example, the Fund might purchase a particular currency or enter into a forward currency contract to preserve the U.S. dollar price of securities it intends to or has contracted to purchase.Alternatively, it might sell a particular currency on either a spot or forward basis to hedge against an anticipated decline in the dollar value of securities it intends to or has contracted to sell.Although this strategy could minimize the risk of loss due to a decline in the value of the hedged currency, it could also limit any potential gain from an increase in the value of the currency. In considering whether to invest in the securities of a foreign company, the Sub-Adviser considers such factors as the characteristics of the particular company, differences between economic trends and the performance of securities markets within the U.S. and those within other countries, and also factors relating to the general economic, governmental and social conditions of the country or countries where the company is located.The extent to which the Fund will be invested in foreign companies and countries and depositary receipts will fluctuate from time to time within the limitations described in the Prospectus, depending on the Sub-Adviser’s assessment of prevailing market, economic and other conditions. Writing Covered Call Options The Fund may write covered call options on equity securities to reduce the volatility of the portfolio or to earn premium income.A call option gives the holder (buyer) the right to purchase a security at a specified price (the exercise price) at any time until a certain date (the expiration date).A written call option is “covered” if the Fund owns the underlying security subject to the call option at all times during the option period. When writing call options on securities, the Fund may cover its position by owning the underlying security on which the option is written.Alternatively, the Fund may cover its position by owning a call option on the underlying security, on a share for share basis, which is deliverable under the option contract at a price no higher than the exercise price of the call option written by the Fund or, if higher, by owning such call option and depositing and maintaining cash or liquid securities equal in value to the difference between the two exercise prices.In addition, the Fund may cover its position by depositing and maintaining cash or liquid securities equal in value to the exercise price of the call option written by the Fund.The principal reason for the Fund to write call options on securities held by the Fund is to attempt to realize, through the receipt of premiums, a greater return than would be realized on the underlying securities alone. The Fund may effectively terminate its obligation under a written covered call option by entering into a closing transaction.For example, the Fund may terminate its obligation by purchasing an identical call option.There is no assurance that a closing transaction can be effected at a favorable price.During the option period, the covered call writer has, in return for the premium received, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. Option Transactions in General The Fund may write both covered and uncovered options.Option transactions in which the Fund may engage involve the specific risks described above as well as the following risks: · the writer of an option may be assigned an exercise at any time during the option period; · disruptions in the markets for underlying instruments could result in losses for options investors; · there may be an imperfect or no correlation between the option and the securities being hedged; Table of Contents - SAI 5 · the insolvency of a broker could present risks for the broker’s customers; and · market imposed restrictions may prohibit the exercise of certain options. In addition, the option activities of the Fund may affect its portfolio turnover rate and the amount of brokerage commissions paid by the Fund.The success of the Fund in using the option strategies described above depends, among other things, on the Sub-Adviser’s ability to predict the direction and volatility of price movements in the options and securities markets and the Sub-Adviser’s ability to select the proper time, type and duration of the options. By writing call options, the Fund forgoes the opportunity to profit from an increase in the market price of the underlying security above the exercise price except insofar as the premium represents such a profit.The Fund may also seek to earn additional income through receipt of premiums by writing covered put options.The risk involved in writing such options is that there could be a decrease in the market value of the underlying security.If this occurred, the option could be exercised and the underlying security would then be sold to the Fund at a higher price than its then current market value. The Fund may purchase put and call options to attempt to provide protection against adverse price effects from anticipated changes in prevailing prices of securities.The purchase of a put option generally protects the value of portfolio holdings in a falling market, while the purchase of a call option generally protects cash reserves from a failure to participate in a rising market.In purchasing a call option, the Fund would be in a position to realize a gain if, during the option period, the price of the security increased by an amount greater than the premium paid.The Fund would realize a loss if the price of the security decreased or remained the same or did not increase during the period by more than the amount of the premium.If a put or call option purchased by the Fund were permitted to expire without being sold or exercised, its premium would represent a realized loss to the Fund. The imperfect correlation in price movement between an option and the underlying financial instrument and/or the costs of implementing such an option may limit the effectiveness of the strategy.The Fund’s ability to establish and close out options positions will be subject to the existence of a liquid secondary market.Although the Fund generally will purchase or sell only those options for which there appears to be an active secondary market, there is no assurance that a liquid secondary market on an exchange will exist for any particular option or at any particular time.If an option purchased by the Fund expires unexercised, the Fund will lose the premium it paid.In addition, the Fund could suffer a loss if the premium paid by the Fund in a closing transaction exceeds the premium income it received.When the Fund writes a call option, its ability to participate in the capital appreciation of the underlying obligation is limited. Futures Contracts and Options on Futures Contracts A futures contract obligates the seller to deliver (and the purchaser to take delivery of) the specified security on the expiration date of the contract.An index futures contract obligates the seller to deliver (and the purchaser to take) an amount of cash equal to a specific dollar amount times the difference between the value of a specific index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying securities in the index is made. When the Fund writes an option on a futures contract, it becomes obligated, in return for the premium paid, to assume a position in the futures contract at a specified exercise price at any time during the term of the option.If the Fund writes a call, it assumes a short futures position.If it writes a put, it assumes a long futures position.When the Fund purchases an option on a futures contract, it acquires the right in return for the premium it pays to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put). Table of Contents - SAI 6 Whether the Fund realizes a gain or loss from futures activities depends upon movements in the underlying security or index.The extent of the Fund’s loss from an unhedged short position in futures contracts or from writing unhedged call options on futures contracts is potentially unlimited.The Fund only purchases and sells futures contracts and options on futures contracts that are traded on a U.S. exchange or board of trade. No price is paid upon entering into a futures contract.Instead, at the inception of a futures contract the Fund is required to deposit “initial margin” in an amount generally equal to 10% or less of the contract value.Margin also must be deposited when writing a call or put option on a futures contract, in accordance with applicable exchange rules.Unlike margin in securities transactions, initial margin does not represent a borrowing, but rather is in the nature of a performance bond or good-faith deposit that is returned to the Fund at the termination of the transaction if all contractual obligations have been satisfied.Under certain circumstances, such as periods of high volatility, the Fund may be required by an exchange to increase the level of its initial margin payment, and initial margin requirements might be increased generally in the future by regulatory action. Subsequent “variation margin” payments are made to and from the futures commission merchant daily as the value of the futures position varies, a process known as “marking-to-market.”Variation margin does not involve borrowing, but rather represents a daily settlement of the Fund’s obligations to or from a futures commission merchant.When the Fund purchases an option on a futures contract, the premium paid plus transaction costs is all that is at risk.In contrast, when the Fund purchases or sells a futures contract or writes a call or put option thereon, it is subject to daily variation margin calls that could be substantial in the event of adverse price movements.If the Fund has insufficient cash to meet daily variation margin requirements, it might need to sell securities at a time when such sales are disadvantageous. Purchasers and sellers of futures contracts and options on futures can enter into offsetting closing transactions, similar to closing transactions in options, by selling or purchasing, respectively, an instrument identical to the instrument purchased or sold.Positions in futures and options on futures contracts may be closed only on an exchange or board of trade that provides a secondary market.However, there can be no assurance that a liquid secondary market will exist for a particular contract at a particular time.In such event, it may not be possible to close a futures contract or options position. Under certain circumstances, futures exchanges may establish daily limits on the amount that the price of a futures contract or an option on a futures contract can vary from the previous day’s settlement price; once that limit is reached, no trades may be made that day at a price beyond the limit.Daily price limits do not limit potential losses because prices could move to the daily limit for several consecutive days with little or no trading, thereby preventing liquidation of unfavorable positions. If the Fund were unable to liquidate a futures contract or an option on a futures position due to the absence of a liquid secondary market or the imposition of price limits, it could incur substantial losses.The Fund would continue to be subject to market risk with respect to the position.In addition, except in the case of purchased options, the Fund would continue to be required to make daily variation margin payments and might be required to maintain cash or liquid assets in an account. Risks Associated With Options and Futures The Fund may buy and write options and purchase and sell futures contracts to hedge against declines in market value of its portfolio securities. The use of these instruments involves certain risks.As the writer of covered call options, the Fund receives a premium but loses any opportunity to profit from an increase in the market price of the underlying securities, though the premium received may partially offset such loss. Table of Contents - SAI 7 Although futures contracts may be useful in hedging against adverse changes in the value of the Fund’s investment securities, they are derivative instruments that are subject to a number of risks.During certain market conditions, purchases and sales of futures contracts may not completely offset a decline or rise in the value of the Fund’s investments.In the futures markets, it may not always be possible to execute a buy or sell order at the desired price, or to close out an open position due to market conditions, limits on open positions and/or daily price fluctuations.Changes in the market value of the Fund’s investment securities may differ substantially from the changes anticipated by the Fund when it established its hedged positions, and unanticipated price movements in a futures contract may result in a loss substantially greater than the Fund’s initial investment in such a contract. Certain of the Fund’s transactions involving short sales, future, options, swap agreements, hedged investments and other similar transactions, if any, may be subject to special provisions of the Internal Revenue Code of 1986, as amended (the “Code”) that, among other things, may affect the timing, amount and character of distributions to you. Successful use of futures contracts depends upon the Sub-Adviser’s ability to correctly predict movements in the securities markets generally or of a particular segment of a securities market.No assurance can be given that the Sub-Adviser’s judgment in this respect will be correct. The Commodity Futures Trading Commission (“CFTC”) and the various exchanges have established limits referred to as “speculative position limits” on the maximum net long or net short position that any person may hold or control in a particular futures contract.Trading limits are imposed on the number of contracts that any person may trade on a particular trading day.An exchange may order the liquidation of positions found to be in violation of these limits and it may impose sanctions or restrictions.These trading and positions limits will not have an adverse impact on the Fund’s strategies for hedging its securities. Temporary Defensive Positions and Cash Investments Under normal market conditions, the Fund will stay fully invested according to its principal investment strategies as noted above and in the Prospectus.The Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective during that period. For longer periods of time, the Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested, and this may result in the Fund not achieving its investment objective during that period.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. The Fund may invest in any of the following securities and instruments: Money Market Mutual Funds.The Fund may invest in money market mutual funds in connection with its management of daily cash positions or as a temporary defensive measure.Generally, money market mutual funds seek to earn income consistent with the preservation of capital and maintenance of liquidity.They primarily invest in high quality money market obligations, including securities issued or guaranteed by the U.S. Government or its agencies and instrumentalities, bank obligations and high-grade corporate instruments.These investments generally mature within 397 days from the date of purchase.An investment in a money market mutual fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any government agency.The Fund’s investments in money market mutual funds may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses. Table of Contents - SAI 8 Your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying money market mutual fund shares.You will indirectly bear fees and expenses charged by the underlying money market mutual funds in addition to the Fund’s direct fees and expenses.Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.The Fund may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against monies deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Fund will be dollar-denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100million if the principal amount of such bank obligations are fully insured by the U.S. Government. Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans that may be made and interest rates that may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds for the purpose of financing lending operations under prevailing money market conditions.General economic conditions as well as exposure to credit losses arising from possible financial difficulties of borrowers play an important part in the operations of the banking industry. As a result of federal and state laws and regulations, domestic banks are, among other things, required to maintain specified levels of reserves, limited in the amount which they can loan to a single borrower and subject to other regulations designed to promote financial soundness.However, such laws and regulations do not necessarily apply to foreign bank obligations that the Fund may acquire. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under the investment objective and policies stated above and in the Prospectus, the Fund may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations.The Fund may invest in certificates of deposit (interest-bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100million, based on latest published reports, or less than $100million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short-Term Notes and Other Corporate Obligations.The Fund may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paperand short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Table of Contents - SAI 9 Commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by S&P, “Prime-1” or “Prime-2” by Moody’s, or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Sub-Adviser to be of comparable quality. Corporate obligations include bonds and notes issued by corporations to finance longer-term credit needs than supported by commercial paper.While such obligations generally have maturities of ten years or more, the Fund may purchase corporate obligations which have remaining maturities of one year or less from the date of purchase and which are rated “A” or higher by S&P or “A” or higher by Moody’s. Illiquid Securities Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act of 1933, as amended (the “Securities Act”), securities which are otherwise not readily marketable, and securities such as repurchase agreements having a maturity of longer than seven days.Securities which have not been registered under the Securities Act are referred to as private placements or restricted securities and are purchased directly from the issuer or in the secondary market.In recent years, however, a large institutional market has developed for certain securities that are not registered under the Securities Act including repurchase agreements, commercial paper, foreign securities, municipal securities and corporate bonds and notes.Institutional investors depend on an efficient institutional market in which the unregistered security can be readily resold or on an issuer’s ability to honor a demand for repayment.The fact that there are contractual or legal restrictions on resale to the general public or to certain institutions may not be indicative of the liquidity of such investments.The Board of Trustees may determine that such securities are not illiquid securities notwithstanding their legal or contractual restrictions on resale.In all other cases, however, securities subject to restrictions on resale will be deemed illiquid.The Fund will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which the Fund has valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by an NRSRO; the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.The Fund will not invest more than 15% of the value of its net assets, taken at the time of investment, in illiquid securities, including repurchase agreements providing for settlement in more than seven days after notice, non-negotiable fixed time deposits with maturities over seven days, over-the-counter options and certain restricted securities not determined by the Board of Trustees to be liquid. Borrowing The Fund may borrow to increase its portfolio holdings of securities.The Fund will limit its borrowing to an amount not to exceed one-third of its total assets.Such borrowings may be on a secured or unsecured basis at fixed or variable rates of interest.The 1940 Act requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings.This allows the Fund to borrow for such purposes an amount (when taken together with any borrowings for temporary or emergency purposes as described below) equal to as much as 50% of the value of its net assets (not including such borrowings).If such asset coverage should decline to less than 300% due to market fluctuations or other reasons, the Fund may be required to dispose of some of its portfolio holdings within three days in order to reduce the Fund’s debt and restore the 300% asset coverage, even though it may be disadvantageous from an investment standpoint to dispose of assets at that time. Table of Contents - SAI 10 The Fund may also be deemed to be borrowing when entering into certain derivative transactions such as certain options, forwards or swap transactions.This type of borrowing is generally referred to as economic leverage. The use of borrowing by the Fund involves special risk considerations that may not be associated with other funds having similar policies. Since substantially all of the Fund’s assets fluctuate in value, whereas the interest obligation resulting from a borrowing will be fixed by the terms of the Fund’s agreement with their lender, the asset value per share of the Fund will tend to increase more when its portfolio securities increase in value and decrease more when its portfolio securities decrease in value than would otherwise be the case if the Fund did not borrow funds.In addition, interest costs on borrowings may fluctuate with changing market rates of interest and may partially offset or exceed the return earned on borrowed funds.Under adverse market conditions, the Fund might have to sell portfolio securities to meet interest or principal payments at a time when fundamental investment considerations would not favor such sales.The interest which the Fund must pay on borrowed money, together with any additional fees to maintain a line of credit or any minimum average balances required to be maintained, are additional costs which will reduce or eliminate any net investment income and may also offset any potential capital gains.Unless the appreciation and income, if any, on assets acquired with borrowed funds exceed the costs of borrowing, the use of leverage will diminish the investment performance of the Fund compared with what it would have been without leverage. Fundamental Investment Limitations The Trust (on behalf of the Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the favorable vote of the holders of a “majority of the outstanding voting securities” of the Fund, as defined under the 1940 Act.Under the 1940 Act, the vote of the holders of a “majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of the Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented; or (ii)more than 50% of the outstanding shares of the Fund. The Fund may not: 1. issue senior securities, borrow money or pledge its assets, except that (i)the Fund may borrow from banks in amounts not exceeding one-third of its total assets (including the amount borrowed); and (ii)this restriction shall not prohibit the Fund from engaging in options transactions or short sales in accordance with its objectives and strategies; 2. underwrite the securities of other issuers (except that the Fund may engage in transactions involving the acquisition, disposition or resale of its portfolio securities under circumstances where it may be considered to be an underwriter under the Securities Act); 3. purchase or sell real estate or interests in real estate, unless acquired as a result of ownership of securities (although the Fund may purchase and sell securities which are secured by real estate and securities of companies that invest or deal in real estate); 4. purchase or sell physical commodities or commodities contracts, unless acquired as a result of ownership of securities or other instruments and provided that this restriction does not prevent the Fund from engaging in transactions involving currencies and futures contracts and options thereon or investing in securities or other instruments that are secured by physical commodities; Table of Contents - SAI 11 5. make loans of money (except for the lending of the Fund’s portfolio securities and purchases of debt securities consistent with the investment policies of the Fund); 6. with respect to 50% of its total assets, purchase the securities of any one issuer if, immediately after and as a result of such purchase, (a) the value of the Fund’s holdings in the securities of such issuer exceeds 5% of the value of the Fund’s total assets, or (b) the Fund owns more than 10% of the outstanding voting securities of the issuer (this restriction does not apply to investments in the securities of the U.S. Government, or its agencies or instrumentalities, or other investment companies); or 7. invest in the securities of any one industry if, as a result, 25% or more of the Fund’s total assets would be invested in the securities of such industry, except that the foregoing does not apply to securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities. The following lists the non-fundamental investment restrictions applicable to the Fund.These restrictions can be changed by the Board of Trustees, but the change will only be effective after prior written notice is given to shareholders of the Fund. 1. The Fund may not invest more than 15% of the value of its net assets, computed at the time of investment, in illiquid securities.Illiquid securities are those securities without readily available market quotations, including repurchase agreements having a maturity of more than seven days.Illiquid securities may include restricted securities not determined by the Board of Trustees to be liquid, non-negotiable time deposits, over-the-counter options, and repurchase agreements providing for settlement in more than seven days after notice. 2. The Fund may not make any change in its investment policy of investing at least 80% of net assets in investments suggested by the Fund’s name without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. Except with respect to borrowing and investments in illiquid securities, if a percentage or rating restriction on investment or use of assets set forth herein or in the Prospectus is adhered to at the time a transaction is effected, later changes in percentage resulting from any cause other than actions by the Fund will not be considered a violation. Management of the Fund Board of Trustees The management and affairs of the Fund are supervised by the Board of Trustees.The Board of Trustees consists of four individuals.The Trustees are fiduciaries for the Fund’s shareholders and are governed by the laws of the State of Delaware in this regard.The Board of Trustees establishes policies for the operation of the Fund and appoints the officers who conduct the daily business of the Fund. The Role of the Board of Trustees The Board of Trustees provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust and its individual series, such as the Adviser, the Sub-Adviser and the Fund’s distributor, administrator, custodian, and transfer agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements between the Trust and its service providers, including the agreements with these service providers.The Board has appointed various individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a Chief Compliance Officer who reports directly to the Board and who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters, including an annual compliance review.Some of these reports are provided as part of formal “Board Meetings,” which are held five times per year, in person, and such other times as the Board determines is necessary, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet with Trust officers in less formal settings, between formal Board Meetings to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust, and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Table of Contents - SAI 12 Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.The Board of Trustees is comprised of three Independent Trustees – Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel – and one Interested Trustee – Mr. Joseph C. Neuberger.Accordingly, 75% of the members of the Board are Independent Trustees, who are Trustees who are not affiliated with the Adviser or its affiliates, the Sub-Adviser or its affiliates, or any other investment adviser or other service provider to the Trust or any underlying fund.The Board of Trustees has established three standing committees, an Audit Committee, a Nominating Committee and a Valuation Committee, which are discussed in greater detail under “Board Committees” below.Each of the Audit Committee and the Nominating Committee are comprised entirely of Independent Trustees.The Independent Trustees have engaged their own independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Trust’s Chairperson, Mr. Neuberger, is an “interested person” of the Trust, as defined by the 1940 Act, by virtue of the fact that he is an interested person of Quasar Distributors, LLC (the “Distributor”), which acts as principal underwriter to the Fund and many of the Trust’s other underlying funds.Mr. Neuberger also serves as the Trust’s President and the Executive Vice President of U.S. Bancorp Fund Services, LLC, the Fund’s administrator (the “Administrator”).The Trust has not appointed a lead Independent Trustee. In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Trustees on the Nominating Committee select and nominate all candidates for Independent Trustee positions.Each Trustee was appointed to serve on the Board of Trustees because of his experience, qualifications, attributes and skills as set forth in the subsection “Trustee Qualifications” below. The Board reviews its structure regularly in light of the characteristics and circumstances of the Trust, including: the unaffiliated nature of each investment adviser and the fund(s) managed by such adviser; the number of funds that comprise the Trust; the variety of asset classes that those funds reflect; the net assets of the Trust; the committee structure of the Trust; and the independent distribution arrangements of each of the Trust’s underlying funds. The Board has determined that the function and composition of the Audit Committee and the Nominating Committee are appropriate means to address any potential conflicts of interest that may arise from the Chairperson’s status as an Interested Trustee.In addition, the inclusion of all Independent Trustees as members of the Audit Committee and the Nominating Committee allows all such Trustees to participate in the full range of the Board of Trustees’ oversight duties, including oversight of risk management processes discussed below.Given the specific characteristics and circumstances of the Trust as described above, the Trust has determined that the Board’s leadership structure is appropriate. Table of Contents - SAI 13 Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel, including personnel of the Trust’s service providers.Because risk management is a broad concept comprised of many elements (such as, for example, investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Chief Compliance Officer regularly reports to the Board during Board Meetings and meets in executive session with the Independent Trustees and their legal counsel to discuss compliance and operational risks.In addition, the Independent Trustee designated as the Audit Committee’s “audit committee financial expert” meets with the Treasurer and the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The full Board receives reports from the investment advisers to the underlying funds and the portfolio managers as to investment risks as well as other risks that may be discussed during Audit Committee meetings. Trustees and Officers The Trustees and officers of the Trust are listed below with their addresses, present positions with the Trust and principal occupations over at least the last five years. Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee Independent Trustees Dr. Michael D. Akers 615 E. Michigan St. Milwaukee, WI 53202 Age: 55 Trustee Indefinite Term; Since August 22, 2001 […] Professor and Chair, Department of Accounting, Marquette University (2004-present); Associate Professor of Accounting, Marquette University (1996-2004). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Gary A. Drska 615 E. Michigan St. Milwaukee, WI 53202 Age: 54 Trustee Indefinite Term; Since August 22, 2001 […] Captain, Midwest Airlines, Inc. (airline company) (1986-present); Director, Flight Standards & Training (July 1990-December 1999). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Jonas B. Siegel 615 E. Michigan St. Milwaukee, WI 53202 Age: 67 Trustee Indefinite Term; Since October 23, 2009 […] Managing Director, Chief Administrative Officer (“CAO”) and CCO, Granite Capital International Group, L.P. (an investment management firm) (1994-Present); Vice President, Secretary, Treasurer and CCO of Granum Series Trust (an open-end investment company) (1997-2007); President, CAO and CCO, Granum Securities, LLC (a broker-dealer) (1997-2007). Independent Trustee, Gottex Multi-Asset Endowment Fund complex (three closed-end investment companies); Independent Trustee, Gottex Multi-Alternatives Fund complex (three closed-end investment companies). Table of Contents - SAI 14 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee Interested Trustee and Officers Joseph C. Neuberger* 615 E. Michigan St. Milwaukee, WI 53202 Age: 48 Chairperson, President and Trustee Indefinite Term; Since August 22, 2001 […] Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). Trustee, Buffalo Funds (an open-end investment company with ten portfolios); Trustee, USA MUTUALS (an open-end investment company with two portfolios). John Buckel 615 E. Michigan St. Milwaukee, WI Age: 53 Vice President, Treasurer and Principal Accounting Officer Indefinite Term, Since January 10, 2008 (Vice President) and Since September 10, 2008 (Treasurer) N/A Mutual Fund Administration, U.S. Bancorp Fund Services, LLC (2004-Present); Mutual Fund Administration, United Missouri Bank (2000-2004) N/A Kristin M. Cuene 615 E. Michigan St. Milwaukee, WI 53202 Age: 50 Chief Compliance Officer and Anti-Money Laundering Officer Indefinite Term; Since January 23, 2009 (Chief Compliance Officer); Indefinite Term; Since January 18, 2010 (AML Officer) N/A Attorney, Compliance Officer, U.S. Bancorp Fund Services, LLC (2008-Present); Attorney, Investment Management, Quarles & Brady, LLP (2007-2008); Student, University of Pennsylvania (2004-2007). N/A Rachel A. Spearo 615 E. Michigan St. Milwaukee, WI 53202 Age: 31 Secretary Indefinite Term; Since November 15, 2005 N/A Vice President and Legal Compliance Officer, U.S. Bancorp Fund Services, LLC (September 2004-present). N/A Jennifer A. Lima 615 E. Michigan St. Milwaukee, WI 53202 Age: 36 Assistant Treasurer Indefinite Term; Since January 10, 2008 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2002-Present). N/A * Mr. Neuberger is an “interested person” of the Trust as defined by the 1940 Act by virtue of the fact that he is an interested person of Quasar Distributors, LLC, the Fund’s principal underwriter. Trustee Qualifications The Board believes that each of the Trustees has the qualifications, experience, attributes and skills appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.The Trustees have substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and assess information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, the Trustees have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and the individual Trustees is reviewed. Table of Contents - SAI 15 In addition to the information provided in the table above, below is certain additional information concerning each individual Trustee.The information provided below, and in the table above, is not all-inclusive.Many of the Trustees’ qualifications to serve on the Board involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions, and commitment to shareholder interests.In conducting its annual self-assessment, the Board has determined that the Trustees have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust. Dr. Michael D. Akers.Dr. Akers has served as an Independent Trustee of the Trust since August 2001.Dr. Akers has also served as an independent trustee of USA Mutuals, an open-end investment company, since 2001.Dr. Akers has been a Professor and Chair of the Department of Accounting of Marquette University since 2004, and was Associate Professor of Accounting of Marquette University from 1996 to 2004.Through his experience as a trustee of mutual funds and his employment experience, Dr. Akers is experienced with financial, accounting, regulatory and investment matters. Gary A. Drska.Mr. Drska has served as an Independent Trustee of the Trust since August 2001.Mr. Drska has also served as an independent trustee of USA Mutuals since 2001.Mr. Drska has served as a Captain of Midwest Airlines, Inc., an airline company, since 1986.Through his experience as a trustee of mutual funds, Mr. Drska is experienced with financial, accounting, regulatory and investment matters. Joseph C. Neuberger.Mr. Neuberger has served as an Interested Trustee of the Trust since August 2001.Mr. Neuberger has also served as a trustee of USA Mutuals since 2001 and Buffalo Funds, an open-end investment company, since 2003.Mr. Neuberger has served as Executive Vice President of the Administrator, a multi-service line service provider to mutual funds, since 1994.Through his experience as a trustee of mutual funds and his employment experience, Mr. Neuberger is experienced with financial, accounting, regulatory and investment matters. Jonas B. Siegel.Mr. Siegel has served as an Independent Trustee of the Trust since November 2009.Mr. Siegel has also served as a trustee of the Gottex Multi-Asset Endowment Fund complex and the Gottex Multi-Alternatives Fund complex, each of which is comprised of three closed-end investment companies, since 2010.Mr. Siegel has also served as the Managing Director, Chief Administrative Officer and Chief Compliance Officer of Granite Capital International Group, L.P., an investment management firm, since 1994, and previously served as Vice President, Secretary, Treasurer and Chief Compliance Officer of Granum Series Trust, an open-end investment company, from 1997 to 2007, and as President, Chief Administrative Officer and Chief Compliance Officer of Granum Securities, LLC, a broker-dealer, from 1997 to 2007.Through his experience as a trustee of mutual funds and his employment experience, Mr. Siegel is experienced with financial, accounting, regulatory and investment matters. Trustee Ownership of Fund Shares As of the date of this SAI, no Trustee of the Trust beneficially owned shares of the Fund or any other series of the Trust. Furthermore, as of the date of this SAI, neither the Trustees who are not “interested” persons of the Fund, nor members of their immediate family, own securities beneficially, or of record, in the Adviser, the Sub-Adviser, the Distributor or any of their affiliates.During the past two years ended December 31, 2010, neither the Trustees who are not “interested” persons of the Fund nor members of their immediate family, have had a direct or indirect interest, the value of which exceeds $120,000, (i) in the Adviser, the Sub-Adviser, the Distributor or any of their affiliates, or (ii) in any transaction or relationship in which any such entity, the Fund, any officer of the Fund, or any of their affiliates was a party. Table of Contents - SAI 16 Board Committees Audit Committee.The Trust has an Audit Committee, which is comprised of the Independent Trustees.The Audit Committee reviews financial statements and other audit-related matters for the Fund.The Audit Committee also holds discussions with management and with the Fund’s independent auditor concerning the scope of the audit and the auditor’s independence. Nominating Committee.The Trust has a Nominating Committee, which is comprised of the Independent Trustees.The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for the position of trustee and meets only as necessary. The Nominating Committee will consider nominees recommended by shareholders for vacancies on the Board of Trustees.Recommendations for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required information, must be delivered to and received by the Secretary of the Trust at the principal executive office of the Trust not later than 60 days prior to the shareholder meeting at which any such nominee would be voted on. Shareholder recommendations for nominations to the Board of Trustees will be accepted on an ongoing basis and such recommendations will be kept on file for consideration when there is a vacancy on the Board of Trustees.The Nominating Committee’s procedures with respect to reviewing shareholder nominations will be disclosed as required by applicable securities laws. Valuation Committee.The Trust has a Valuation Committee.The Valuation Committee is responsible for the following: (1)monitoring the valuation of Fund securities and other investments; and (2)as required, when the Board of Trustees is not in session, determining the fair value of illiquid securities and other holdings after consideration of all relevant factors, which determinations are reported to the Board.The Valuation Committee is currently comprised of Mr. Neuberger, Mr. Buckel and Ms. Lima, who each serve as an officer of the Trust.The Valuation Committee meets as necessary when a price for a portfolio security is not readily available. As the Fund is new, none of the Trust’s committees have met with respect to the Fund. Trustee Compensation The Independent Trustees receive a retainer fee of $25,000 per year, $1,500 for each in-person meeting and $750 for each telephonic meeting, as well as reimbursement for expenses incurred in connection with attendance at meetings.Interested Trustees of the Trust do not receive any compensation for their service as Trustee.Because the Fund has recently commenced operations, the following compensation figures represent estimates for the current fiscal year ending February 28, 2012: Table of Contents - SAI 17 Name of Person/Position Aggregate Compensation from the Fund1 Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from the Fund and the Trust2 Paid to Trustees Dr. Michael D. Akers, Independent Trustee $[…] None None $[…] Gary A. Drska, Independent Trustee $[…] None None $[…] Jonas B. Siegel Independent Trustee $[…] None None $[…] Joseph C. Neuberger, Interested Trustee None None None None 1 Trustees fees and expenses are allocated among the Fund and any other series comprising the Trust. 2 There are currently […] other portfolios comprising the Trust. Control Persons and Principal Shareholders A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of the Fund or acknowledges the existence of control.A controlling person possesses the ability to control the outcome of matters submitted for shareholder vote by the Fund.As of the date of this SAI, there were no principal shareholders or control persons of the Fund. Investment Adviser Investment advisory services are provided to the Fund by the Adviser, Tiedemann Wealth Management, LLC, pursuant to an investment advisory agreement (the “Advisory Agreement”).The Adviser is wholly-owned by Tiedemann Wealth Management Holdings, LLC, founded in 2007 and owned by the firm’s senior management, board of directors and employees. After an initial two-year period, the Advisory Agreement will continue in effect from year to year, only if such continuance is specifically approved at least annually by: (i) the Board of Trustees or the vote of a majority of the outstanding voting securities of the Fund; and (ii) the vote of a majority of the Trustees of the Trust who are not parties to the Advisory Agreement nor interested persons thereof, cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement is terminable without penalty by the Trust, on behalf of the Fund, upon 60 days’ written notice to the Adviser, when authorized by either: (i) a majority vote of the outstanding voting securities of the Fund; or (ii) by a vote of a majority of the Board of Trustees, or by the Adviser upon 60 days’ written notice to the Trust.The Advisory Agreement will automatically terminate in the event of its “assignment,” as defined under the 1940 Act.The Advisory Agreement provides that the Adviser under such agreement shall not be liable for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for the Fund, except for willful misfeasance, bad faith or negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. In consideration of the services provided by the Adviser pursuant to the Advisory Agreement, the Adviser is entitled to receive from the Fund a management fee computed daily and paid monthly, based on a rate equal to 1.10% of the Fund’s average annual net assets, as specified in the Prospectus.However, the Adviser may voluntarily agree to waive a portion of the management fees payable to it on a month-to-month basis, including additional fees above and beyond any contractual agreement the Adviser may have to waive management fees and/or reimburse Fund expenses. Table of Contents - SAI 18 Fund Expenses.The Fund is responsible for its own operating expenses.The Adviser has agreed to reduce management fees payable to it by the Fund and/or to reimburse the Fund’s operating expenses to the extent necessary to limit the Fund’s aggregate annual operating expenses (exclusive generally of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions, and extraordinary expenses) to the limit set forth in the Fees and Expenses tables in the Prospectus.Any such reductions made by the Adviser in its management fees or reimbursement of expenses which are the Fund’s obligation are subject to reimbursement by the Fund to the Adviser, if so requested by the Adviser, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the limitation on Fund expenses.The Adviser is permitted to be reimbursed only for fee reductions and expense payments made in the previous three fiscal years from the date the expense was incurred.Any such reimbursement is also contingent upon the Board of Trustees’ subsequent review and ratification of the reimbursed amounts.Such reimbursement may not be paid prior to the Fund’s payment of current ordinary operating expenses. Sub-Adviser The Fund has entered into an investment sub-advisory agreement (the “Sub-Advisory Agreement”) with AllianceBernstein L.P., located at 1345 Avenue of the Americas, New York, New York10105.Under the Sub-Advisory Agreement, the Sub-Adviser receives compensation from the Adviser for its sub-advisory services to the Fund at the annual rate of 0.52% of the Fund’s average daily net assets for the first $50 million in assets under management, 0.45% of the Fund’s average daily net assets for the next $100 million in assets under management, and 0.35% of the Fund’s average daily net assets for assets under management over $150 million.The Sub-Adviser is majority-owned by AXA Financial, Inc., a wholly-owned subsidiary of AXA, one of the world’s largest global financial services organizations. Portfolio Managers As disclosed in the Prospectus, Josh Lisser and Eugene Shen are the portfolio managers for the Fund (each a “Portfolio Manager,” and together, the “Portfolio Managers”). The following provides information regarding other accounts managed by each Portfolio Manager as of February 28, 2011: Portfolio Manager Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts (in millions) Number of Accounts Total Assets in the Accounts (in millions) Number of Accounts Total Assets in the Accounts (in millions) Josh Lisser […] $[…] […] $[…] […] $[…] Eugene Shen […] $[…] […] $[…] […] $[…] The following table reflects information regarding accounts for which a Portfolio Manager has day-to-day management responsibilities and with respect to which the advisory fee is based on account performance.Asset amounts are approximate as of February 28, 2011, and have been rounded. Portfolio Manager Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets in the Accounts (in millions) Number of Accounts Total Assets in the Accounts (in millions) Number of Accounts Total Assets in the Accounts (in millions) Josh Lisser […] $[…] […] $[…] […] $[…] Eugene Shen […] $[…] […] $[…] […] $[…] Table of Contents - SAI 19 The Portfolio Managers’ management of “other accounts” may give rise to potential conflicts of interest in connection with the management of the Fund’s investments, on the one hand, and the investments of the other accounts, on the other.The other accounts may have similar investment objectives as the Fund.Therefore, a potential conflict of interest may arise as a result of the identical investment objectives, whereby the Portfolio Managers could favor one account over another.Another potential conflict could include the Portfolio Managers’ knowledge about the size, timing and possible market impact of Fund trades, whereby the Portfolio Managers could use this information to the advantage of other accounts and to the disadvantage of the Fund.However, the Sub-Adviser has established policies and procedures to ensure that the purchase and sale of securities among all accounts it manages are fairly and equitably allocated. [The Sub-Adviser compensates the Portfolio Managers for their management of the Fund.The Portfolio Managers receive a cash salary and a cash incentive based on product investment performance and financial success.] As of the date of this SAI, the Portfolio Managers did not own any shares of the Fund. Service Providers Pursuant to an administration agreement (the “Administration Agreement”) between the Trust and the Administrator, U.S. Bancorp Fund Services, LLC (“USBFS”), 615 East Michigan Street, Milwaukee, Wisconsin, 53202, the Administrator acts as the Fund’s administrator.The Administrator provides certain administrative services to the Fund, including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Fund’s independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Fund with applicable laws and regulations excluding those of the securities laws of various states; arranging for the computation of performance data, including NAV and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Fund, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, the Administrator does not have any responsibility or authority for the management of the Fund, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares.Pursuant to the Administration Agreement, for its services, the Administrator receives from the Fund a fee computed daily and payable monthly based on the Fund’s average net assets at the rate of […]% of average net assets on the first $[…], […]% of average net assets on the next $[…], and […]% on the balance, all subject to an annual minimum fee of $[…]. USBFS also acts as fund accountant (“Fund Accountant”), transfer agent (“Transfer Agent”) and dividend disbursing agent under separate agreements with the Trust. Pursuant to a custody agreement between the Trust and the Fund, U.S. Bank, N.A., an affiliate of USBFS, serves as the custodian of the Fund’s assets (the “Custodian”), whereby the Custodian provides for fees on a transaction basis plus out-of-pocket expenses.The Custodian’s address is 1555 North RiverCenter Drive, Milwaukee, Wisconsin, 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Fund.U.S. Bank, N.A. and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Fund may invest. Legal Counsel Godfrey & Kahn S.C., 780 North Water Street, Milwaukee, Wisconsin 53202, serves as counsel to the Fund. Table of Contents - SAI 20 Independent Registered Public Accounting Firm […], serves as the independent registered public accounting firm for the Fund. Distribution and Servicing of Fund Shares The Trust has entered into a Distribution Agreement (the “Distribution Agreement”) with the Distributor, Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, WI 53202, pursuant to which the Distributor acts as the Fund’s principal underwriter, provides certain administration services and promotes and arranges for the sale of the Fund’s shares.The offering of the Fund’s shares is continuous.The Distributor is not obligated to sell any certain number of shares of the Fund.The Distributor, Administrator and Custodian are affiliated companies.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). The Distribution Agreement has an initial term of up to two years and will continue in effect only if its continuance is specifically approved at least annually by the Board of Trustees or by vote of a majority of the Fund’s outstanding voting securities and, in either case, by a majority of the Trustees who are not parties to the Distribution Agreement or “interested persons” (as defined in the 1940 Act) of any such party.The Distribution Agreement is terminable without penalty by the Trust on behalf of the Fund on 60days’ written notice when authorized either by a majority vote of the outstanding voting securities of the Fund or by vote of a majority of the Board of Trustees, including a majority of the Trustees who are not “interested persons” (as defined in the 1940Act) of the Trust, or by the Distributor on 60days’ written notice.The Distribution Agreement will automatically terminate in the event of its “assignment” (as defined in the 1940Act). Distribution and Shareholder Servicing Plan As noted in the Prospectus, the Fund has adopted a distribution and shareholder servicing plan pursuant to Rule 12b-1 under the 1940 Act (the “Distribution Plan”) on behalf of the Fund.Under the Distribution Plan, the Fund pays a fee to the Distributor (the “Distribution Fee”) for distribution and shareholder services.For Investor Class shares, the Distribution Fee is an annual 12b-1 distribution fee at the rate of 0.25% of the Fund’s average daily NAV attributable to Investor Class shares, and an annual shareholding servicing fee at the rate of 0.10% of the Fund’s average daily NAV attributable to Investor Class Shares.The Distribution Plan provides that the Distributor may use all or any portion of such Distribution Fee to finance any activity that is principally intended to result in the sale of Fund shares, subject to the terms of the Distribution Plan, or to provide certain shareholder services.Institutional Class shares of the Fund are not subject the Distribution Plan and do not pay 12b-1 distribution fees or shareholder servicing fees. The Distribution Fee is payable to the Distributor regardless of the distribution-related expenses actually incurred on behalf of Investor Class shares of the Fund.Because the Distribution Fee is not directly tied to expenses, the amount of distribution fees paid by the Investor Class during any year may be more or less than actual expenses incurred pursuant to the Distribution Plan.For this reason, this type of distribution fee arrangement is characterized by the staff of the SEC as a “compensation” plan. The Distributor may use the Distribution Fee to pay for services covered by the Distribution Plan including, but not limited to, advertising, compensating underwriters, dealers and selling personnel engaged in the distribution of Fund shares, the printing and mailing of prospectuses, statements of additional information and reports to other than current Fund shareholders, the printing and mailing of sales literature pertaining to the Fund, and obtaining whatever information, analyses and reports with respect to marketing and promotional activities that the Fund may, from time to time, deem advisable. Table of Contents - SAI 21 The Distribution Plan provides that it will continue from year to year upon approval by the majority vote of the Board of Trustees, including a majority of the trustees who are not “interested persons” of the Fund, as defined in the 1940 Act, and who have no direct or indirect financial interest in the operations of the Distribution Plan or in any agreement related to such plan (the “Qualified Trustees”), as required by the 1940 Act, cast in person at a meeting called for that purpose.It is also required that the trustees who are not “interested persons” of the Fund, select and nominate all other trustees who are not “interested persons” of the Fund.The Distribution Plan and any related agreements may not be amended to materially increase the amounts to be spent for distribution expenses without approval of shareholders holding a majority of the Fund’s shares outstanding.All material amendments to the Distribution Plan or any related agreements must be approved by a vote of a majority of the Board of Trustees and the Qualified Trustees, cast in person at a meeting called for the purpose of voting on any such amendment. The Distribution Plan requires that the Distributor provide to the Board of Trustees, at least quarterly, a written report on the amounts and purpose of any payment made under the Distribution Plan.The Distributor is also required to furnish the Board of Trustees with such other information as may reasonably be requested in order to enable the Board of Trustees to make an informed determination of whether the Distribution Plan should be continued.With the exception of the Adviser, no “interested person” of the Fund, as defined in the 1940 Act, and no Qualified Trustee of the Fund has or had a direct or indirect financial interest in the Distribution Plan or any related agreement. As noted above, the Distribution Plan provides for the ability to use Investor Class assets to pay financial intermediaries (including those that sponsor mutual fund supermarkets), plan administrators and other service providers to finance any activity that is principally intended to result in the sale of Fund shares (distribution services).The payments made by the Fund to these financial intermediaries are based primarily on the dollar amount of assets invested in the Investor Class shares of the Fund through the financial intermediaries.These financial intermediaries may pay a portion of the payments that they receive from the Fund to their investment professionals.In addition to the ongoing asset-based fees paid to these financial intermediaries under the Distribution Plan, the Fund may, from time to time, make payments under the Distribution Plan that help defray the expenses incurred by these intermediaries for conducting training and educational meetings about various aspects of the Fund for their employees.In addition, the Fund may make payments under the Distribution Plan for exhibition space and otherwise help defray the expenses these financial intermediaries incur in hosting client seminars where the Fund is discussed. To the extent these asset-based fees and other payments made under the Distribution Plan to these financial intermediaries for the distribution services they provide to the Fund’s Investor Class shareholders exceed the Distribution Fees available, these payments are made by the Adviser from its own resources, which may include its profits from the advisory fee it receives from the Fund.In addition, the Fund may participate in various “fund supermarkets” in which a mutual fund supermarket sponsor (usually a broker-dealer) offers many mutual funds to the sponsor’s customers without charging the customers a sales charge.In connection with its participation in such platforms, the Adviser may use all or a portion of the Distribution Fee to pay one or more supermarket sponsors a negotiated fee for distributing the Fund’s Investor Class shares.In addition, in its discretion, the Adviser may pay additional fees to such intermediaries from its own assets. Table of Contents - SAI 22 Portfolio Transactions and Brokerage Pursuant to the Sub-Advisory Agreement, the Sub-Adviser determines which securities are to be purchased and sold by the Fund and which broker-dealers are eligible to execute the Fund’s portfolio transactions.Purchases and sales of securities in the over-the-counter market will generally be executed directly with a “market-maker” unless, in the opinion of the Sub-Adviser, a better price and execution can otherwise be obtained by using a broker for the transaction. Purchases of portfolio securities for the Fund will be effected through broker-dealers (including banks) that specialize in the types of securities that the Fund will be holding, unless better executions are available elsewhere.Dealers usually act as principal for their own accounts.Purchases from dealers will include a spread between the bid and the asked price.If the execution and price offered by more than one dealer are comparable, the order may be allocated to a dealer that has provided research or other services as discussed below. In placing portfolio transactions, the Sub-Adviser will use reasonable efforts to choose broker-dealers capable of providing the services necessary to obtain the most favorable price and execution available.The full range and quality of services, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk in positioning a block of securities and other factors available, will be considered in making these determinations.In those instances where it is reasonably determined that more than one broker-dealer can offer the services needed to obtain the most favorable price and execution available, consideration may be given to those broker-dealers that furnish or supply research and statistical information to the Sub-Adviser that it may lawfully and appropriately use in its investment advisory capacities, as well as provide other brokerage services in addition to execution services.The Sub-Adviser considers such information, which is in addition to and not in lieu of the services required to be performed by it under its Advisory Agreement with the Fund, to be useful in varying degrees, but of indeterminable value.Portfolio transactions may be placed with broker-dealers who sell shares of the Fund subject to rules adopted by FINRA and the SEC.Portfolio transactions may also be placed with broker-dealers in which the Sub-Adviser has invested on behalf of the Fund and/or client accounts. While it is the Fund’s general policy to first seek to obtain the most favorable price and execution available in selecting a broker-dealer to execute portfolio transactions for the Fund, weight is also given to the ability of a broker-dealer to furnish brokerage and research services to the Fund or to the Sub-Adviser, even if the specific services are not directly useful to the Fund and may be useful to the Sub-Adviser in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, the Fund may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Sub-Adviser to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer.The standard of reasonableness is to be measured in light of the Sub-Adviser’s overall responsibilities to the Fund. Investment decisions for the Fund are made independently from those of other client accounts.Nevertheless, it is possible that at times identical securities will be acceptable for both the Fund and one or more of such client accounts.In such event, the position of the Fund and such client account(s) in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts seek to acquire the same security as the Fund at the same time, the Fund may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, the Fund may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts simultaneously purchases or sells the same security that the Fund is purchasing or selling, each day’s transactions in such security will be allocated between the Fund and all such client accounts in a manner deemed equitable by the Sub-Adviser, taking into account the respective sizes of the accounts and the amount being purchased or sold.It is recognized that in some cases this system could have a detrimental effect on the price or value of the security insofar as the Fund is concerned.In other cases, however, it is believed that the ability of the Fund to participate in volume transactions may produce better executions for the Fund.Notwithstanding the above, the Sub-Adviser may execute buy and sell orders for accounts and take action in performance of its duties with respect to any of its accounts that may differ from actions taken with respect to another account, so long as the Sub-Adviser shall, to the extent practical, allocate investment opportunities to accounts, including the Fund, over a period of time on a fair and equitable basis and in accordance with applicable law. Table of Contents - SAI 23 Portfolio Turnover Although the Fund generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Sub-Adviser, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in the Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to above-average transaction costs and could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%).To the extent that the Fund experiences an increase in brokerage commissions due to a higher portfolio turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund and may result in a greater number of taxable transactions. Code of Ethics The Fund, the Adviser, the Sub-Adviser and the Distributor have each adopted Codes of Ethics under Rule 17j-1 of the 1940 Act.These Codes permit, subject to certain conditions, personnel of the Adviser, the Sub-Adviser and Distributor to invest in securities that may be purchased or held by the Fund. Proxy Voting Procedures The Board of Trustees has adopted proxy voting policies and procedures (“Proxy Policies”) that delegate to the Adviser the authority to vote proxies relating to portfolio securities held by the Fund as part of its investment advisory services, subject to the supervision and oversight of the Board.The Trustees also authorized the Adviser to delegate its authority to vote proxies to the Sub-Adviser, pursuant to the sub-advisory agreement, if the Adviser believes that the Sub-Adviser is in the best position to make voting decisions on behalf of the Fund.The fundamental purpose of the Proxy Policies is to ensure that each vote will be in a manner that reflects the best interest of the Fund and its shareholders, taking into account the value of the Fund’s investments. Policies of the Sub-Adviser Pursuant to the sub-advisory agreement, the Adviser has delegated the authority to vote proxies for the Fund to the Sub-Adviser.It is the Advisor’s policy to vote proxies received by the Fund in a timely manner and make voting decisions that are in the best interests of the Fund and its shareholders.Upon receiving each proxy, the Sub-Adviser will review the issues presented and make a decision to vote for, against or abstain on each of the issues presented in accordance with the proxy voting guidelines that it has adopted.The Sub-Adviser will consider information from a variety of sources in evaluating the issues presented in a proxy. Table of Contents - SAI 24 The Sub-Adviser’s duty is to vote in the best interests of the Fund’s shareholders.The Sub-Adviser has established specific policies for addressing conflicts of interest in proxy voting.In order to address any potential conflicts of interest, proxies must, except under special, well-documented situations, be voted in accordance with the Sub-Adviser’s proxy voting policies to ensure that voting decisions are based on the Fund’s best interest and not the product of a conflict of interest.In the event of a conflict between the interests of the Sub-Adviser, or the Adviser, and the Fund, the Fund’s policies provide that the conflict may be disclosed to the Board of Trustees or its delegate, who shall provide direction on how to vote the proxy.The Board of Trustees has delegated this authority to the Independent Trustees, and the proxy voting direction in such a case shall be determined by a majority of the Independent Trustees. The actual voting records relating to portfolio securities during the most recent 12-month period ended June 30 will be available without charge, upon request, by calling toll-free, […] or by accessing the SEC’s website at www.sec.gov. Anti-Money Laundering Compliance Program The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program.Ms. Kristin M. Cuene has been designated as the Trust’s Anti-Money Laundering Compliance Officer. Procedures to implement the Program include, but are not limited to: determining that the Distributor and the Transfer Agent have established proper anti-money laundering procedures; reporting suspicious and/or fraudulent activity; and a complete and thorough review of all new account applications.The Fund will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. As a result of the Program, the Fund may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Fund may be required to transfer the account or proceeds of the account to a governmental agency. Portfolio Holdings Information The Trust, on behalf of the Fund, has adopted portfolio holdings disclosure policies (“Portfolio Holdings Policies”) that govern the timing and circumstances of disclosure of portfolio holdings of the Fund.The Adviser and Sub-Adviser have also adopted the Portfolio Holdings Policies.Information about the Fund’s portfolio holdings will not be distributed to any third party except in accordance with these Portfolio Holdings Policies.The Adviser, Sub-Adviser and the Board of Trustees have considered the circumstances under which the Fund’s portfolio holdings may be disclosed under the Portfolio Holdings Policies.The Adviser, Sub-Adviser and the Board of Trustees have also considered actual and potential material conflicts that could arise in such circumstances between the interests of the Fund’s shareholders and the interests of the Adviser, Sub-Adviser, Distributor or any other affiliated person of the Fund.After due consideration, the Adviser, Sub-Adviser and the Board of Trustees have determined that the Fund has a legitimate business purpose for disclosing portfolio holdings to persons described in the Portfolio Holdings Policies.The Board of Trustees also authorized the Adviser, Sub-Adviser or appointed officers to consider and authorize dissemination of portfolio holdings information to additional parties, after considering the best interests of the shareholders and potential conflicts of interest in making such disclosures. Table of Contents - SAI 25 The Board of Trustees exercises continuing oversight of the disclosure of the Fund’s portfolio holdings by (1) overseeing the implementation and enforcement of the Portfolio Holdings Policies, codes of ethics and other relevant policies of the Fund and its service providers by the CCO, (2) by considering reports and recommendations by the CCO concerning any material compliance matters (as defined in Rule 38a-1 under the 1940 Act), and (3) by considering whether to approve any amendment to these Portfolio Holdings Policies.The Board of Trustees reserves the right to amend the Portfolio Holdings Policies at any time without prior notice in its sole discretion. Disclosure of the Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the annual and semi-annual reports to Fund shareholders, and in the quarterly holdings report on FormN-Q.These reports will be made available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov. In the event of a conflict between the interests of the Fund and the interests of the Adviser, Sub-Adviser or an affiliated person of the Adviser or the Sub-Adviser, the CCO of the Adviser or Sub-Adviser, in consultation with the Trust’s CCO, shall make a determination in the best interests of the Fund, and shall report such determination to the Board of Trustees at the end of the quarter in which such determination was made.Any employee of the Adviser or the Sub-Adviser who suspects a breach of this obligation must report the matter immediately to the CCO of the Adviser or Sub-Adviser or to his or her supervisor. In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of the Fund to each of the following entities which, by explicit agreement or by virtue of their respective duties to the Fund, are required to maintain the confidentiality of the information disclosed: the Administrator; the Fund Accountant; the Custodian; the Transfer Agent; the Fund’s independent registered public accounting firm; counsel to the Fund or the Board of Trustees (current parties are identified in this SAI); broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities); and regulatory authorities.Portfolio holdings information not publicly available with the SEC may only be provided to additional third parties, in accordance with the Portfolio Holdings Policies, when the Fund has a legitimate business purpose, and the third party recipient is subject to a confidentiality agreement.Portfolio holdings information may be separately provided to any person, including rating and ranking organizations such as Lipper and Morningstar, at the same time that it is filed with the SEC or one day after it is first published on the Fund’s website.Portfolio holdings disclosure may be approved under the Portfolio Holdings Policies by the Trust’s CCO, Treasurer or President. In no event shall the Adviser, the Sub-Adviser, their affiliates or employees, or the Fund receive any direct or indirect compensation in connection with the disclosure of information about the Fund’s portfolio holdings. There can be no assurance that the Portfolio Holdings Policies and these procedures will protect the Fund from potential misuse of that information by individuals or entities to which it is disclosed. Determination of Net Asset Value The NAV of the Fund’s shares will fluctuate and is determined as of the close of trading on the New York Stock Exchange (the “NYSE”) (generally 4:00p.m., Eastern time) each business day.The NYSE annually announces the days on which it will not be open for trading.The most recent announcement indicates that it will not be open on the following days: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.However, the NYSE may close on days not included in that announcement. Table of Contents - SAI 26 The NAV per share is computed by dividing the value of the securities held by the Fund plus any cash or other assets (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) by the total number of shares in the Fund outstanding at such time. Net Assets Net Asset Value Per Share Shares Outstanding Generally, the Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Adviser, the Sub-Adviser and the Valuation Committee pursuant to procedures approved by or under the direction of the Board of Trustees. The Fund’s securities, including depositary receipts, which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price. Securities that are traded on more than one exchange are valued on the exchange determined by the Adviser and Sub-Adviser to be the primary market.Securities primarily traded on the NASDAQ Stock Market (“NASDAQ”) shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. OTC securities that are not traded on NASDAQ shall be valued at the most recent trade price. Short-term debt obligations with remaining maturities in excess of 60days are valued at current market prices, as discussed above.Short-term debt obligations with 60days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to the Fund if acquired within 60days of maturity or, if already held by the Fund on the 60thday, based on the value determined on the 61stday. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. All other assets of the Fund are valued in such manner as the Board of Trustees in good faith deems appropriate to reflect their fair value. Purchase and Redemption of Fund Shares Purchase of Shares Shares of the Fund are sold in a continuous offering and may be purchased on any business day through authorized intermediaries, as described in the Prospectus, or directly from the Fund.The Fund may authorize one or more brokers to accept purchase orders on a shareholder’s behalf.Brokers are authorized to designate intermediaries to accept orders on the Fund’s behalf.An order is deemed to be received when an authorized broker or agent accepts the order. Orders received by dealers other than authorized brokers or agents by the close of trading on the NYSE (generally 4:00 p.m., Eastern time) on a business day that are transmitted to the Fund on that day will be effected at the NAV per share determined as of the close of trading on the NYSE on that day.Otherwise, the orders will be processed at the next determined NAV.It is the dealer’s responsibility to transmit orders so that they will be received by the Fund before the close of the NYSE. Table of Contents - SAI 27 Purchase Requests Must be Received in Good Order Your share price will be based on the next NAV per share calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” means that your purchase request includes: · the name of the Fund you are investing in; · the dollar amount of shares to be purchased; · your account application or investment stub; and · a check payable to the name of the Fund. The Fund reserves the right to change the requirements of “good order” from time to time without notice. All purchase requests received in good order before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed on that same day.Purchase requests received after the close of the NYSE (generally 4:00p.m., Eastern time) will receive the next business day’s NAV per share. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Redemption of Shares To redeem shares, shareholders may send a written request in “good order” to: Regular Mail Overnight or Express Mail TWM Global Equity Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 TWM Global Equity Income Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 A redemption request will be deemed in “good order” if it includes: · the shareholder’s name; · the name of the Fund you are redeeming; · the account number; · the share or dollar amount to be redeemed; and · signatures by all shareholders on the account (with signature(s) guaranteed if applicable). The Fund reserves the right to change the requirements of “good order” from time to time without notice. Redemption proceeds will be sent to the address of record.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail. A signature guarantee of each owner is required in the following situations: · if ownership is being changed on your account; · when redemption proceeds are payable or sent to any person, address or bank account not on record; · if a change of address request was received by the Transfer Agent within the last 15 days; or · for all redemptions in excess of $100,000 from any shareholder account. The Fund does not accept signatures authenticated by a notary public. Table of Contents - SAI 28 The Fund and the Transfer Agent have adopted standards for accepting signature guarantees from banks and securities dealers.The Fund may elect in the future to limit eligible signature guarantors to institutions that are members of a signature guarantee program.The Fund and the Transfer Agent reserve the right to amend these standards at any time without notice. Redemption-in-Kind The Fund does not intend to redeem shares in any form except cash.The Trust, however, has filed a notice of election under Rule 18f-1 of the 1940 Act that allows the Fund to redeem in-kind redemption requests of a certain amount.Specifically, if the amount you are redeeming during any 90-day period is in excess of the lesser of $250,000 or 1% of the net assets of the applicable share class of the Fund, valued at the beginning of such period, the Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the net assets of the share class of the Fund in securities instead of cash.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash. Cancellations The Fund will not accept a request to cancel a transaction once processing has begun. Tax Matters Each series of the Trust is treated as a separate entity for federal income tax purposes.The Fund, a series of the Trust, intends to qualify and elect to be treated as a regulated investment company under SubchapterM of the Code, provided it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing of distributions.The Fund’s policy is to distribute to its shareholders all of its net investment company taxable income and any net realized long-term capital gains for each fiscal year in a manner that complies with the distribution requirements of the Code, so that the Fund will not be subject to any federal income or excise taxes based on net income.However, the Fund can give no assurances that its anticipated distributions will be sufficient to eliminate all taxes.If the Fund does not qualify as a regulated investment company and is unable to obtain relief from such failure, it would be taxed as a corporation and, in such case, it would be more beneficial for a shareholder to directly own the Fund’s underlying investments rather than indirectly owning the underlying investments through the Fund.If the Fund fails to distribute (or be deemed to have distributed) by December31 of each calendar year (i)at least 98% of its ordinary income for such year, (ii)at least 98.2% of capital gain net income for the 12-month period ending on October31 during such year and (iii)any amounts from the prior calendar year that were not distributed and on which the Fund paid no federal income tax, the Fund will be subject to a 4% excise tax. Net investment income generally consists of interest, dividends and short-term capital gains, less expenses.Capital gain net income is the excess of the gains from the Fund’s sales of exchanges or capital assets over the losses from such sales or exchanges, including any capital loss carryforward of the Fund.The Fund may elect to defer certain losses for tax purposes. Distributions of net investment income are taxable to shareholders as ordinary income.For individual shareholders, a portion of the distributions paid by the Fund may consist of qualified dividends eligible for taxation at the rate applicable to long-term capital gains to the extent the Fund reports the amount distributed as a qualified dividend and the shareholder meets certain holding period requirements with respect to his or her Fund shares.In the case of corporate shareholders, a portion of the distributions may qualify for the intercorporate dividends-received deduction to the extent the Fund reports the amount distributed as eligible for deduction and the shareholder meets certain holding period requirements with respect to its Fund shares.The aggregate amount so reported to either individuals or corporate shareholders cannot, however, exceed the aggregate amount of such dividends received by the Fund for its taxable year.In view of the Fund’s investment policies, it is expected that part of the distributions by the Fund may be eligible for the qualified dividend income treatment for individual shareholders and the dividends-received deduction for corporate shareholders. Table of Contents - SAI 29 Any long-term capital gain distributions are taxable to shareholders as long-term capital gains regardless of the length of time shares have been held.Net capital gains distributions are not eligible for the qualified dividend income treatment or the dividends-received deduction referred to in the previous paragraph. Distributions of any net investment income and net realized capital gains will be taxable as described above, whether received in shares or in cash.Shareholders who choose to receive distributions in the form of additional shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December31.Distributions are includable in alternative minimum taxable income in computing a shareholder’s liability for the alternative minimum tax. A redemption of Fund shares may result in recognition of a taxable gain or loss.Any loss realized upon a redemption of shares within six months from the date of their purchase will be treated as a long-term capital loss to the extent of any amounts treated as distributions of long-term capital gains received on those shares.Any loss realized upon a redemption may be disallowed under certain wash sale rules to the extent shares of the Fund are purchased (through reinvestment of distributions or otherwise) within 30days before or after the redemption. Except in the case of certain exempt shareholders, if a shareholder does not furnish the Fund with its correct Taxpayer Identification Number and certain certifications or the Fund receives notification from the Internal Revenue Service requiring back-up withholding, the Fund is required by federal law to withhold federal income tax from the shareholder’s distributions and redemption proceeds currently at a rate of 28% for U.S. residents. Foreign taxpayers (including nonresident aliens) are generally subject to a flat withholding rate, currently 30% on U.S. source income.This withholding rate may be lower under the terms of a tax convention.Certain distributions of short-term capital gains and qualified interest income of the Fund will not be subject to such withholding for tax years beginning prior to 2012. This discussion and the related discussion in the Prospectus have been prepared by Fund management, and counsel to the Fund has expressed no opinion in respect thereof. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations to a particular investor.You are urged to consult your own tax adviser. Distributions The Fund will receive income in the form of dividends and interest earned on its investments in securities.This income, less the expenses incurred in its operations, is the Fund’s net investment income, substantially all of which will be distributed to the Fund’s shareholders. Table of Contents - SAI 30 The amount of the Fund’s distributions is dependent upon the amount of net investment income received by the Fund from its portfolio holdings, is not guaranteed and is subject to the discretion of the Board of Trustees.The Fund does not pay “interest” or guarantee any fixed rate of return on an investment in its shares. The Fund may also derive capital gains or losses in connection with sales or other dispositions of its portfolio securities.Any net gain the Fund may realize from transactions involving investments held less than the period required for long-term capital gain or loss recognition or otherwise producing short-term capital gains and losses (taking into account any carryover of capital losses from previous taxable years), although a distribution from capital gains, will be distributed to shareholders with and as a part of the distributions of net investment income giving rise to ordinary income.If during any year the Fund realizes a net gain on transactions involving investments held for the period required for long-term capital gain or loss recognition or otherwise producing long-term capital gains and losses, the Fund will have a net long-term capital gain.After deduction of the amount of any net short-term capital loss, the balance (to the extent not offset by any capital losses carried over from previous taxable years) will be distributed and treated as long-term capital gains in the hands of the shareholders regardless of the length of time the Fund’s shares may have been held by the shareholders.Net capital losses of the Fund may be carried over indefinitely, and will generally retain their character as short-term or long-term capital losses.For more information concerning applicable capital gains tax rates, see your tax adviser. Any distribution paid by the Fund reduces that Fund’s NAV per share on the date paid by the amount of the distribution per share.Accordingly, a distribution paid shortly after a purchase of shares by a shareholder would represent, in substance, a partial return of capital (to the extent it is paid on the shares so purchased), even though it would be subject to income taxes. Distributions will be made in the form of additional shares of the Fund unless the shareholder has otherwise indicated.Investors have the right to change their elections with respect to the reinvestment of distributions by notifying the Transfer Agent in writing.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. Financial Statements As the Fund has recently commenced operations, there are no financial statements available at this time.Shareholders of the Fund will be informed of the Fund’s progress through periodic reports when those reports become available.Financial statements certified by the independent registered public accounting firm will be submitted to shareholders at least annually. Table of Contents - SAI 31 TWM GLOBAL EQUITY INCOME FUND PART C OTHER INFORMATION Item 28.Exhibits. (a) Declaration of Trust. (i) Amended and Restated Certificate of Trust, previously filed with Registrant’s Post-Effective Amendment No. 84 to its Registration Statement on Form N-1A with the SEC on April 18, 2008, and is incorporated by reference. (ii) Amended and Restated Declaration of Trust, previously filed with Registrant’s Pre-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (b) Amended and Restated By-Laws. Previously filed with Registrant’s Post-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (c) Instruments Defining Rights of Security Holders are incorporated by reference to the Declaration of Trust and Bylaws. (d) Investment Advisory Agreement – To Be Filed By Amendment. Investment Sub-Advisory Agreement – To Be Filed By Amendment. (e) Underwriting Agreement – To Be Filed By Amendment. (f) Bonus or Profit Sharing Contracts – Not Applicable. (g) Custody Agreement – To Be Filed By Amendment. (h) Other Material Contracts. Fund Administration Servicing Agreement – To Be Filed By Amendment. Transfer Agent Servicing Agreement – To Be Filed By Amendment. Fund Accounting Servicing Agreement – To Be Filed By Amendment. Power of Attorney — Previously filed with Registrant’s Post-Effective Amendment No. 174 to its Registration Statement on Form N-1A with the SEC on January 26, 2010, and is incorporated by reference. Operating Expenses Limitation Agreement – To Be Filed By Amendment. (i) Legal Opinions. Opinion and Consent of Counsel – To Be Filed By Amendment. (j) Other Opinions. Consent of Independent Registered Public Accounting Firm – Not Applicable. (k) Omitted Financial Statements – Not Applicable. (l) Agreement Relating to Initial Capital. Previously filed with Registrant’s Post-Effective Amendment No.2 to its Registration Statement on Form N-1A with the SEC on December 19, 2003, and is incorporated by reference. (m) Rule 12b-1 Plan – Not Applicable. (n) Rule 18f-3 Plan – Not Applicable. (o) Reserved. (p) Code of Ethics. Code of Ethics for Registrant was previously filed with Registrant’s Post-Effective Amendment No. 162 to its Registration Statement on Form N-1A with the SEC on November 9, 2009, and is incorporated by reference. Code of Ethics for Fund and Adviser – To Be Filed By Amendment. Code of Ethics for Principal Underwriter was previously filed with Registrant’s Post-Effective Amendment No. 38 to its Registration Statement on Form N-1A with the SEC on December 14, 2006, and is incorporated by reference. Code of Ethics for Sub-Adviser – To Be Filed By Amendment. Item 29.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification Reference is made to Article X of the Registrant’s Declaration of Trust. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of Investment Adviser Tiedemann Wealth Management, LLC (the “Adviser”) serves as the investment adviser for the TWM Global Equity Income Fund (the “Fund”).The principal business address of the Adviser is 520 Madison Avenue, 26th Floor, New York, New York 10022.With respect to the Adviser, the response to this Item is incorporated by reference to the Adviser’s Uniform Application for Investment Adviser Registration (Form ADV) on file with the Securities and Exchange Commission (“SEC”), and dated December 15, 2010.The Adviser’s Form ADV may be obtained, free of charge, at the SEC's website at www.adviserinfo.sec.gov. AllianceBernstein L.P. (“the “Sub-Adviser”) serves as an investment sub-adviser for the Fund.The principal business address of Delaware is 1345 Avenue of the Americas, New York, New York 10105.With respect to the Sub-Adviser, the response to this Item is incorporated by reference to the Sub-Adviser’s Form ADV on file with the SEC and dated November 22, 2010. Item 32.Principal Underwriter. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Jensen Portfolio, Inc. Advisors Series Trust Keystone Mutual Funds Allied Asset Advisors Funds Kiewit Investment Fund, LLLP Alpine Equity Trust Kirr Marbach Partners Funds, Inc. Alpine Income Trust LKCM Funds Alpine Series Trust Masters’ Select Funds Trust Artio Global Funds Matrix Advisors Value Fund, Inc. 2 Brandes Investment Trust Monetta Fund, Inc. Brandywine Blue Funds, Inc. Monetta Trust Bridges Investment Fund, Inc. MP63 Fund, Inc. Buffalo Funds Nicholas Family of Funds, Inc. Country Mutual Funds Trust Permanent Portfolio Family of Funds, Inc. DoubleLine Funds Trust Perritt Funds, Inc. Empiric Funds, Inc. Perritt Microcap Opportunities Fund, Inc. Evermore Funds Trust PineBridge Mutual Funds First American Funds, Inc. PRIMECAP Odyssey Funds First American Investment Funds, Inc. Professionally Managed Portfolios First American Strategy Funds, Inc. Prospector Funds, Inc. Fort Pitt Capital Funds Purisima Funds Glenmede Fund, Inc. Quaker Investment Trust Glenmede Portfolios Rainier Investment Management Mutual Funds Greenspring Fund, Inc. RBC Funds Trust Guinness Atkinson Funds SCS Financial Funds Harding Loevner Funds, Inc. Thompson Plumb Funds, Inc. Hennessy Funds Trust TIFF Investment Program, Inc. Hennessy Funds, Inc. Trust for Professional Managers Hennessy Mutual Funds, Inc. USA Mutuals Funds Hennessy SPARX Funds Trust Wall Street Fund Hotchkis and Wiley Funds Wexford Trust Intrepid Capital Management Funds Trust Wisconsin Capital Funds, Inc. Jacob Funds, Inc. WY Funds (b) To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Secretary None Joe D. Redwine(1) Board Member None Robert Kern(1) Board Member None Eric W. Falkeis(1) Board Member None Susan LaFond(1) Treasurer None Teresa Cowan(1) Assistant Secretary None (1) This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2) This individual is located at 6602 East 75th Street, Indianapolis, Indiana, 46250. (c)Not Applicable. 3 Item 33.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant, and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 Registrant’s Investment Adviser Tiedemann Wealth Management, LLC 520 Madison Avenue, 26th Floor New York, New York10022 Registrant’s Investment Sub-Adviser AllianceBernstein L.P. 1345 Avenue of the Americas New York, New York10105 Registrant’s Custodian U.S. Bank, National Association 1555 N. River Center Drive, Suite 302 Milwaukee, WI53212 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI53202 Item 34.Management Services All management-related service contracts entered into by Registrant are discussed in Parts A and B of this Registration Statement. Item 35.Undertakings The Registrant hereby undertakes to furnish each person to whom a Prospectus for one or more of the series of the Registrant is delivered with a copy of the relevant latest annual report to shareholders, upon request and without charge. 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 12th day of January, 2011. TRUST FOR PROFESSIONAL MANAGERS By:/s/ John P. Buckel John P. Buckel Vice President, Treasurer and Principal Accounting Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on January 12, 2011 by the following persons in the capacities indicated. Signature Title Joseph C. Neuberger* Joseph C. Neuberger Chairperson, President and Trustee Dr. Michael D. Akers* Dr. Michael D. Akers Independent Trustee Gary A. Drska* Gary A. Drska Independent Trustee Jonas B. Siegel* Jonas B. Siegel Independent Trustee * By/s/ John P. Buckel John P. Buckel Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 174 to its Registration Statement on Form N-1A with the SEC on January 26, 2010, and is incorporated by reference.
